                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 1 of 45 PageID 1145

                                                                       Page 1                                                                     Page 3
                         IN THE UNITED STATES DISTRICT COURT                     1                     INDEX
                           MIDDLE DISTRICT OF FLORIDA                            2     TESTIMONY OF CHRISTOPHER FRANKEL:                         PAGE
                              TAMPA DIVISION                                     3     Direct Examination by Mr. Susman          7
                          CASE NO. 8:18-cv-02869-VMC-CPT
                                                                                 4     Cross-Examination by Mr. Banker          170
                  THE HURRY FAMILY REVOCABLE TRUST;                              5     Certificate of Reporter              174
                  SCOTTSDALE CAPITAL ADVISORS CORPORATION;                       6     Certificate of Oath                175
                  and ALPINE SECURITIES CORPORATION,                             7     Errata Sheet                     176
                                                                                 8     Letter to Deponent                  177
                         Plaintiffs,                                             9                     -----
                                                                                10
                  -vs-                                                                                 EXHIBITS
                  CHRISTOPHER FRANKEL,
                                                                                11
                                                                                       EXHIBIT NUMBER                                 PAGE
                       Defendant.                                               12
                  _____________________________________/                                Exhibit Number 1                     15
                  CHRISTOPHER FRANKEL,                                          13        Scottsdale Capital Advisors
                       Counter-claimant,                                                  Non-Disclosure and Confidentiality
                  -vs-                                                          14        Agreement
                  CAYMAN SECURITIES CLEARING                                    15      Exhibit Number 2                     40
                  AND TRADING LTD; THE HURRY
                  FAMILY REVOCABLE TRUST;                                                 E-mail from Chris Frankel dated
                  SCOTTSDALE CAPITAL ADVISORS                                   16        October 7, 2018, and trust documents
                  CORPORATION; and ALPINE SECURITIES                            17      Exhibit Number 3                     46
                  CORPORATION,                                                            Letter from Mr. Sussman dated
                                                                                18        November 9, 2018
                       Counter-defendants.                                      19      Exhibit Number 4                     50
                  _____________________________________/                                  E-mail from Chris Frankel dated
                  VIDEOTAPED
                                                                                20        November 12, 2018
                  DEPOSITION OF:         CHRISTOPHER FRANKEL                    21      Exhibit Number 5                     54
                  DATE TAKEN:           Wednesday, August 7, 2019                         Employee Nondisclosure & Computer Use
                  TIME:           2:45 p.m. to 6:26 p.m.                        22        Agreement
                  PLACE:           Bush Ross, P.A.                              23      Exhibit Number 6                     59
                               1801 North Highland Avenue                                 E-mail from Chris Frankel dated
                               Tampa, Florida                                   24        September 18, 2018, with attachment,
                  REPORTED BY:           Niki Noojin, RPR, FPR                            Bates Number Hurry 76 to Hurry 79
                               Notary Public
                                                                                25
                               State of Florida at Large


                                                                       Page 2                                                                     Page 4
             1       APPEARANCES:                                               1    Exhibit Number 7                   66
                                                                                       E-mail from Chris Frankel dated
             2       JORDAN SUSMAN, ESQUIRE                                     2      August 8, 2018, with attachment,
                       Harder LLP                                                      Bates Number Hurry 202 to Hurry 214
                                                                                3
             3         132 South Rodeo Drive                                         Exhibit Number 8                     75
                       Suite 301                                                4      E-mail from Chris Frankel dated
             4         Beverly Hills, California 90212-2406                            October 13, 2018, with attachment,
                                                                                5      Bates Number Hurry 81 to Hurry 105
                       424.203.1600                                             6    Exhibit Number 9                     79
             5         jsusman@harderllp.com                                           E-mail from Chris Frankel dated
                                                                                7      October 6, 2016, with attachment,
             6            Appearing on behalf of the Plaintiffs                        Bates Number Hurry 106 to Hurry 121
             7                                                                  8
                     DAVID C. BANKER, ESQUIRE                                        Exhibit Number 10                      86
                                                                                9      E-mail from Chris Frankel dated July
             8       HAROLD D. HOLDER, ESQUIRE                                         31, 2018, with attachment, Bates
                       Buss Ross, P.A.                                          10     Number Hurry 127 to 132
                                                                                11   Exhibit Number 11                      91
             9         1801 North Highland Street                                      E-mail from Chris Frankel dated
                       Tampa, Florida 33602                                     12     August 31, 2017, with attachment,
            10         813.224.9255                                                    Bates Number Hurry 122 to Hurry 126
                                                                                13
                       dbanker@bushross.com                                          Exhibit Number 12                     114
            11         hholder@bushross.com                                     14     E-mail from Chris Frankel dated
                                                                                       October 7, 2018, with attachments,
            12            Appearing on behalf of the Defendants                 15     Bates Number Hurry 133 to Hurry 201
            13                                                                  16   Exhibit Number 13                     122
            14       ALSO PRESENT:                                                     E-mail from Chris Frankel dated July
                                                                                17     13, 2017, with attachments, Bates
            15         Michael Peterman, videographer                                  Number Hurry 215 to Hurry 222
            16                                                                  18
            17                                                                       Exhibit Number 14                    124
                                                                                19     E-mail from Chris Frankel dated May
            18                                                                         2, 2017, with attachment, Bates
            19                                                                  20     Number Hurry 229 to Hurry 238
                                                                                21   Exhibit Number 15                    128
            20                                                                         E-mail from Chris Frankel dated April
            21                                                                  22     12, 2017, with attachment, Bates
            22                                                                         Number Hurry 223 to Hurry 228
                                                                                23
            23                                                                       Exhibit Number 16                   130
            24                                                                  24     E-mail from Chris Frankel dated
                                                                                       January 3, 2017, Bates Number Hurry
            25                                                                  25     239 to Hurry 240



                                                                                                                                 1 (Pages 1 to 4)
                                                                    ANTHEM REPORTING, LLC
             www.anthemreporting.com                                | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 2 of 45 PageID 1146

                                                                    Page 5                                                         Page 7
             1       Exhibit Number 17                   132                     1                DIRECT EXAMINATION
                       E-mail from Chris Frankel dated                           2   BY MR. SUSMAN:
             2         August 28, 2016, Bates Number Hurry
                       241 to Hurry 242                                          3       Q Good afternoon, Mr. Frankel. As you know, I'm
             3                                                                   4   Jordan Susman, attorney for the plaintiffs in this
                     Exhibit Number 18                    134                    5   matter.
             4         E-mail from Chris Frankel dated
                       August 15, 2016, with attachment                          6          Have you ever had your deposition taken
             5                                                                   7   before?
                     Exhibit Number 19                     138                   8       A Yes, in regulatory matters.
             6         E-mail from Chris Frankel dated
                       January, 24, 2019, with attachments                       9       Q Was that an OTR, or was that an actual
             7                                                                  10   deposition?
                     Exhibit Number 20                    152                   11       A You know, I actually had a deposition on a
             8         E-mail from Chris Frankel dated
                       November 13, 2018, with attachment
                                                                                12   civil matter once, and then I think it was a deposition
             9                                                                  13   on an SEC issue years ago.
            10                                                                  14       Q Okay. So you understand it's a -- basically a
            11
            12
                                                                                15   question and answer. I'll ask you questions, ask you to
            13                                                                  16   give answers in the matter -- in this matter. You --
            14                                                                  17   you know that you just took an oath there; correct?
            15
            16
                                                                                18       A Correct.
            17                                                                  19       Q You know that that's the same oath that one
            18                                                                  20   would take in a courtroom. So that even though we are
            19                                                                  21   in an informal environment, that you are still obligated
            20
            21                                                                  22   to give your testimony under penalty of perjury.
            22                                                                  23          Do you understand?
            23                                                                  24       A That's what you say.
            24
            25                                                                  25       Q Okay. All right. I want to talk a little bit

                                                                    Page 6                                                         Page 8
             1              THE VIDEOGRAPHER: Good afternoon. We are             1   about your employment history. This -- this lawsuit
             2          going on the record at 2:45 p.m. on August 7th,          2   arises -- you previously worked at Alpine Securities.
             3          2019. This is Media Unit 1 of the videotaped             3           But prior to Alpine you worked at a place
             4          deposition of Christopher Frankel in the matter of       4   called GunnAllen; is that correct?
             5          The Hurry Family Revocable Trust, et al. versus          5       A For a time, yes.
             6          Christopher Frankel being taken at 1801 North            6       Q When did you work at GunnAllen?
             7          Highland Avenue, Tampa, Florida 33602.                   7       A I don't recall the exact dates, but it would
             8              My name is Michael Peterman. I'm the                 8   be in the public record. I mean, I just don't remember
             9          videographer. The court reporter is Niki Noojin.         9   the exact dates of it.
            10              Will counsel please introduce themselves.           10       Q And what did you do at GunnAllen?
            11              MR. SUSMAN: Jordan Susman, S-U-S-M-A-N of           11       A I was the chief operating officer.
            12          Harder LLP for plaintiffs.                              12       Q What was your role there?
            13              MR. BANKER: David Banker and Harold Holder          13       A I was responsible for operations, recruiting;
            14          for Mr. Frankel.                                        14   for a time supervision and products.
            15              THE VIDEOGRAPHER: Will the court reporter           15       Q And what does GunnAllen do?
            16          please swear in the witness.                            16       A GunnAllen was an introducing broker.
            17              THE REPORTER: Would you raise your right            17       Q What does that mean?
            18          hand, please, sir.                                      18       A They didn't self-clear. So they didn't carry
            19              Do you solemnly swear the testimony you are         19   accounts. They introduced accounts to another firm. So
            20          about to give will be the truth, the whole truth,       20   they were in the retail and institutional brokerage
            21          and nothing but the truth?                              21   business.
            22              THE WITNESS: I do.                                  22       Q And what sort of clients did GunnAllen have?
            23                   CHRISTOPHER FRANKEL,                           23       A Everything from retail to institutional.
            24       having been first duly sworn, was examined and testified   24       Q And did you interact with the clients?
            25       upon his oath as follows:                                  25       A Occasionally. Yes.


                                                                                                              2 (Pages 5 to 8)
                                                                 ANTHEM REPORTING, LLC
             www.anthemreporting.com                             | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 3 of 45 PageID 1147

                                                                   Page 9                                                        Page 11
             1           Q What sort of interactions?                           1       Q And did you interact with clients at COR?
             2           A Oh, you know, most of the time when there was        2       A Yes.
             3        a problem.                                                3       Q What sort of interactions?
             4           Q But you generally did not have clients of your       4       A Most of the time when there were problems or
             5        own?                                                      5   issues.
             6           A No.                                                  6       Q And did you actually have clients of your own
             7           Q And where did you go after GunnAllen?                7   while at COR?
             8           A I went to Legent Clearing.                           8       A I don't -- you'll have to define what you mean
             9           Q And how long were you at Legent?                     9   by that.
            10           A I think with the combination of the sale -- it      10       Q Sure.
            11        changed it's name to COR Clearing. So I think it was     11          Did you have, like, what you would -- one
            12        seven years.                                             12   would call a book of business at COR, clients that you
            13           Q So you went from GunnAllen to Legent, which         13   considered to be yours?
            14        then became COR; correct?                                14       A Every account was ours at COR.
            15           A That is correct.                                    15       Q I know, but did you personally have clients
            16           Q So if we talk about it, is it okay if I just        16   that you considered to be your clients?
            17        refer to it as COR?                                      17       A Personally?
            18           A Sure.                                               18       Q Yes.
            19           Q Okay. And what did you do at COR Clearing?          19       A No.
            20           A I was the chief executive officer.                  20       Q Okay. What about with -- with COR's financial
            21           Q And tell me what COR Clearing is. What do           21   relations? Did you interact with COR's financial
            22        they do?                                                 22   relations?
            23           A The majority of what they did is they were a        23       A I'm not sure what you mean by "COR's financial
            24        correspondent clearing firm.                             24   relations."
            25           Q Explain that to me in laymen's terms what that
                                                                               25       Q Did COR have any banks that lent it money?

                                                                 Page 10                                                         Page 12
             1       is.                                                        1      A Oh, yes.
             2           A They basically would do the back-end                 2      Q Okay. Did you interact with the banks?
             3       processing, trade execution, and custody of securities.    3      A Yes.
             4           Q Did you bring any clients with you from              4      Q Okay. What were those banks? Do you recall?
             5       GunnAllen to COR?                                          5      A Yeah. It was -- we dealt with -- our primary
             6           A From GunnAllen to COR?                               6   banks were BMO Harris, and we also at one point had Bank
             7           Q Yes.                                                 7   of New York. We had First National Bank of Omaha. We
             8           A No.                                                  8   had -- you're talking about just the ones that lent
             9           Q Okay. And --                                         9   money?
            10           A Not that I recall.                                  10      Q Yeah.
            11           Q And what was your role at COR?                      11      A Just the lenders.
            12           A I was a chief executive officer.                    12          We had U.S. Bancorp for a time. I'm trying to
            13           Q I understand that, but what did you actually        13   remember. I think there was one other. But I think
            14       do?                                                       14   that was it in terms of lenders.
            15           A You know, well, I dealt with the firm in its        15      Q Okay. And in terms of the type clients that
            16       entirety. I mean, everything from, you know, operations   16   COR had, were they generally brokers?
            17       to accounting to marketing, sales, customer service.      17      A They were broker-dealers mostly.
            18           Q Did your role change while you were there?          18      Q Okay. So the accounts at COR were owned by
            19           A It did.                                             19   the broker-dealer, not by the clearing firm; correct?
            20           Q And how did it change?                              20          MR. BANKER: Object to form.
            21           A Eventually, you know, after the business was        21      A I don't know what you mean by "owned." They
            22       sold to the COR group, I stayed on as the CEO. And I      22   were on the books of the clearing broker. So from a
            23       think, like, maybe the last six months, I stepped down    23   regulatory perspective, they would -- the regulators
            24       as CEO, and I was in charge of marketing and customer     24   would tell you it's the clearing brokers.
            25       relations.                                                25   BY MR. SUSMAN:



                                                                                                            3 (Pages 9 to 12)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 4 of 45 PageID 1148

                                                                  Page 13                                                        Page 15
             1          Q So -- so it's fair to say, though, that the            1      A I think I joined the firm in August 5th, I
             2       accounts were the broker-dealer's, not the clearing         2   think, of 2015.
             3       firm; correct?                                              3      Q Okay. Did you bring any clients from COR over
             4              MR. BANKER: Object to form; legal conclusion.        4   to Alpine?
             5          A No. I wouldn't say that.                               5      A Any correspondent firms, no.
             6       BY MR. SUSMAN:                                              6      Q Any other types of clients?
             7          Q How would you characterize it?                         7      A Did I open them up after I got there? Sure.
             8          A The relationship?                                      8   But did I bring them over there, no.
             9          Q Yes.                                                   9      Q And who are the ones that you opened up after
            10          A You have the introducing broker and the               10   you got there?
            11       carrying broker, the clearing broker.                      11      A I mean, there are a handful, but probably the
            12          Q Okay. And what role did COR play in that?             12   most significant one in terms of revenue was Bryan
            13          A We were the carrying and clearing broker on           13   Collins and Sam Oshana's business.
            14       those. We had some proprietary business, but the           14      Q Do you know the name of that?
            15       overwhelming majority of it was as a carrying, clearing    15      A They had Northbridge, Greystone, Silverback.
            16       broker.                                                    16   They had a handful of entities.
            17          Q Then you eventually left COR?                         17      Q Um-hum. Call this Exhibit 1.
            18          A That is correct.                                      18          (Exhibit Number 1 marked for identification.)
            19          Q And why did you leave COR?                            19   BY MR. SUSMAN:
            20          A I ended up taking an opportunity with John at         20      Q It's Bates marked Hurry 1 and 2. It's a
            21       Alpine.                                                    21   nondisclosure agreement. Have a look at that.
            22          Q And how did that come to be?                          22          Do you know if --
            23          A To the best of my recollection, I think, you          23          MR. BANKER: Did you -- is this -- what number
            24       know, John was looking for a new CEO for Alpine to         24      is this?
            25       replace their senior-most officer. I think we were         25          MR. SUSMAN: I'm calling it 1.

                                                                  Page 14                                                        Page 16
             1       introduced from a mutual friend, Billy, who was a trader    1          MR. BANKER: Okay. So we are going to start
             2       at vFinance. And he hooked us up, and we started having     2       over again with each deposition?
             3       some conversations via phone for a couple of months.        3          MR. SUSMAN: I find that easier.
             4           Q And why did you want to work at Alpine?               4          MR. BANKER: Okay. That's fine.
             5           A Well, I was thinking about starting my own            5   BY MR. SUSMAN:
             6       firm back then, and I was looking at buying a firm and      6       Q Going back, though, to Bryan Collins real
             7       trying to get it approved for clearing. And then I          7   quick, do you know if Bryan Collins already had a
             8       talked to John, and John presented what I thought was       8   relationship with Alpine before he opened the account
             9       a -- was a good opportunity.                                9   there?
            10           Q And was Alpine similar to COR, the type work         10       A I don't recall. I don't think so.
            11       that they do?                                              11       Q Okay. What about -- do you know if
            12           A Similar, yes.                                        12   Mr. Collins had an account with Scottsdale before he
            13           Q How are they different?                              13   opened that account when you were there?
            14           A I think that, in my judgment, Alpine -- you          14       A You know, I think -- I think Bryan did say
            15       know, Alpine was in the clearing business to a much,       15   that he had an account at Scottsdale, but they hadn't
            16       much smaller extent than COR. It was quite a bit           16   used it in quite sometime.
            17       smaller firm overall, and then Alpine actually had         17       Q Okay. All right. So we are looking at
            18       certainly, as a percentage basis, far more direct          18   Exhibit 1 here. Do you recognize this document?
            19       customer business. In terms of the processing of           19       A Yes, sir, I do.
            20       microcap securities, COR might have actually processed     20       Q All right. And what is this document?
            21       more. I don't really know empirically, but --              21       A It's a -- it says the "Scottsdale Capital
            22           Q And you eventually came over to Alpine;              22   Advisors Non-Disclosure and Confidentiality Agreement."
            23       correct?                                                   23       Q All right. And turning to the second page, is
            24           A That is correct.                                     24   that your signature?
            25           Q And when was that approximately?                     25       A Yes, it is.



                                                                                                          4 (Pages 13 to 16)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 5 of 45 PageID 1149

                                                                  Page 17                                                          Page 19
             1            Q And the date on this agreement is -- very top         1       Q Is it your -- so it lists here four different
             2        line, first page -- June 22, 2015.                          2   entities: Scottsdale Capital -- Scottsdale Capital
             3                Do you see that?                                    3   Advisors -- I'll call it Scottsdale -- Alpine Securities
             4            A Yes, I do.                                            4   Corps, Alpine; Cayman Securities Clearing and Trading
             5            Q And that's before you were -- you began your          5   LTD -- I'll call that one Cayman -- and then any
             6        employment at Alpine; correct?                              6   associate company of The Hurry Family Revocable Trust.
             7            A It is correct.                                        7           Do you see all that?
             8            Q Why did you sign this document?                       8       A I do.
             9            A Well, at the time that John and I were talking        9       Q Okay. Is it your understanding that
            10        about me coming over, one of the sort of main things, I    10   Scottsdale had confidential information that they would
            11        mean, John was sort of telling me about -- primarily       11   want to protect with this agreement?
            12        about regulatory issues and stuff, and I wanted to kind    12       A I never really saw anything from Scottsdale
            13        of -- to see sort of what their -- there was a letter      13   during the period of this agreement. So -- but it says
            14        that was alluded to the SEC, and I wanted to see that      14   it on the paper.
            15        kind of stuff and see what their e-mail procedures were.   15       Q But is there any sort of material that you
            16        And so it was -- I was asked to sign this in order to      16   believe that Scottsdale would have wanted to protect?
            17        perform due diligence on the opportunity.                  17           MR. BANKER: Object to form.
            18            Q Okay. And in your experience, is it customary        18       A Sure.
            19        for broker-dealers to want people to sign and NDA like     19   BY MR. SUSMAN:
            20        this prior to coming over?                                 20       Q What sort of material is that?
            21            A You know, I've seen it before. I don't -- you        21           MR. BANKER: Object to form.
            22        know, I would say probably my best guess is it's           22       A Whatever they would deem to want to protect.
            23        probably a 50/50 deal.                                     23   BY MR. SUSMAN:
            24            Q Okay.                                                24       Q And is it your belief that anything that they
            25            A I think in this case, though, to, you know,          25   deemed protectable under this agreement is, in fact,

                                                                  Page 18                                                          Page 20
             1        correct -- to sort of put context, this was before I        1   protected under this agreement?
             2        came over. So John wanted to give me information to         2          MR. BANKER: Object to form; legal conclusion,
             3        make a decision. So I don't think -- I wasn't part of       3      statement of opinion or belief.
             4        the firm.                                                   4      A Can you ask the question again.
             5           Q And can you tell --                                    5          MR. SUSMAN: Can you restate the question.
             6           A So I think that's pretty customary.                    6          (Requested portion of the record was read back
             7           Q And can you tell me what information was               7      by the Reporter.)
             8        shared with you prior to actually joining Alpine?           8          MR. BANKER: Object to form.
             9           A I don't remember everything, but I remember            9      A No, I don't think so.
            10        the -- to the best of my recollection, the primary thing   10   BY MR. SUSMAN:
            11        was related to the SEC exams that, I think, the firm had   11      Q Why not?
            12        in 2015.                                                   12      A I'm not a lawyer.
            13           Q And what sort of information related to that          13      Q I'm asking your --
            14        exam?                                                      14      A I don't know that --
            15           A It was, namely, I think the letter that was           15      Q I'm asking your --
            16        back and forth from the exam results from the SEC and      16      A -- necessarily that --
            17        then the answer from Alpine.                               17      Q I'm asking your opinion.
            18           Q And would you -- in your opinion, is that             18      A Yeah, I --
            19        the -- sort of material confidential?                      19          MR. BANKER: Same objection.
            20                MR. BANKER: Object to form.                        20      A My opinion would be that I'm not sure that
            21           A Is it confidential?                                   21   anything they deem to be protected is protected by the
            22        BY MR. SUSMAN:                                             22   agreement.
            23           Q Sure.                                                 23   BY MR. SUSMAN:
            24                Is it confidential to Alpine?                      24      Q Okay. Are customer lists protected?
            25           A Yeah. I suppose so.                                   25          MR. BANKER: Object to form; legal conclusion.


                                                                                                           5 (Pages 17 to 20)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             13ba10ce-bc42-4e36-9972-30aa0e79fb15
                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 6 of 45 PageID 1150

                                                                  Page 21                                                        Page 23
             1            A I would have to look and see if it says it.          1   from COR?
             2        BY MR. SUSMAN:                                             2       A No. I previously stated that I didn't bring
             3            Q Sure.                                                3   any clients with me, no.
             4               If you go to Paragraph 1(a)(iii), it says           4       Q Okay. Prior to working at Alpine, did you
             5        "Customer lists and account information"?                  5   know Jim Kelley?
             6            A Yes.                                                 6       A No.
             7            Q So do you believe that Scottsdale's customer         7       Q Did you, in fact, meet Jim Kelley through your
             8        lists and account information are confidential?            8   work at Alpine?
             9               MR. BANKER: Object to form.                         9       A I was introduced to Jim Kelley by John
            10            A Yeah, to whatever extent that it wasn't             10   hurry -- or actually not formally introduced. John
            11        previously known.                                         11   asked me to give him a call or him to call me. I don't
            12        BY MR. SUSMAN:                                            12   recall which one it was.
            13            Q Okay. And do you believe that Alpine's              13       Q So you met Jim Kelley through your work at
            14        customer list and account information are confidential?   14   Alpine; correct?
            15               MR. BANKER: Object to form.                        15       A I met it -- exactly what I said, through an
            16            A Same answer. To whatever extent it wasn't           16   introduction by John Hurry.
            17        previously known.                                         17       Q Okay. What was the --
            18        BY MR. SUSMAN:                                            18       A If that's Alpine, then so be it.
            19            Q Previously known by whom?                           19       Q And what was the nature of your communications
            20            A In this case, by me.                                20   with -- with Mr. Kelley prior to leaving Alpine?
            21            Q Okay. Did you know prior to June 22nd, 2015,        21       A I hadn't talked to him very often. The
            22        all of Scottsdale's customers?                            22   first -- the first reason for the introduction, my
            23            A No.                                                 23   recollection was, was that Alpine was having an issue
            24            Q Did you know prior to June 22nd, 2015, all of       24   with international wires. And, you know, John somehow
            25        Alpine's customers?                                       25   had met Jim Kelley -- again, this is my recollection --

                                                                  Page 22                                                        Page 24
             1          A Not all of them.                                       1   is that John said, "Hey, this guy might have a solution
             2          Q Prior to June 22, 2015, did you know all of            2   that will help out with that issue."
             3       Cayman Securities's customers?                              3       Q That issue with Alpine?
             4          A Still know none of them.                               4       A Yes.
             5          Q Okay. So do you believe that Cayman                    5       Q Okay. And you, in fact, contacted Jim Kelley
             6       Securities's customers list and account information is      6   after you left Alpine; correct?
             7       confidential?                                               7       A I did.
             8              MR. BANKER: Object to form.                          8       Q Prior to working at Alpine, did you know Peter
             9          A Again, I think the document speaks to itself.          9   Alford?
            10       I mean, it's confidential inasmuch as if you didn't have   10       A Peter Alford?
            11       prior knowledge.                                           11       Q Yep.
            12       BY MR. SUSMAN:                                             12       A I don't know if I know Peter Alford now.
            13          Q Okay. So you were eventually hired by Alpine;         13       Q Okay. Prior to working at Alpine, did you
            14       correct?                                                   14   know John Fife?
            15          A That is correct.                                      15       A I knew of John Fife, yes.
            16          Q For what role?                                        16       Q But did you personally know John Fife?
            17          A The chief executive officer of Alpine                 17       A No.
            18       Securities.                                                18       Q Did you -- were you personally introduced to
            19          Q Do you recall what -- when you began there?           19   him while working at Alpine?
            20          A I think it was August 5th, 2015.                      20       A Was I personally introduced to him?
            21          Q And tell me what you did as the CEO of Alpine?        21       Q Yes. Did you actually meet him while working
            22       What was your role?                                        22   at Alpine?
            23          A You know, customer service, dealt with                23       A Yes.
            24       operations, accounting.                                    24       Q And who made that introduction?
            25          Q Did you bring any clients with you to Alpine          25       A I think he called me.


                                                                                                          6 (Pages 21 to 24)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 7 of 45 PageID 1151

                                                              Page 25                                                       Page 27
             1          Q And why did he call you?                          1   about? Tell me about -- tell me about the conversation.
             2          A He just wanted to have a meeting. They were       2       A About future plans.
             3       in Salt Lake.                                          3       Q How many conversations have you had with John
             4          Q And what did -- did you meet with John Fife?      4   Fife since November 1, 2018?
             5          A Yeah. John Fife and Coby Neuenschwander.          5       A I don't -- you know, I don't know the exact
             6          Q And you met with him in Salt Lake about what?     6   number.
             7          A Just about business in general that they were     7       Q Estimate.
             8       conducting with the firm.                              8       A Three, four.
             9          Q And have you been in contact with John Fife       9       Q Okay. Let's go through them all. When was
            10       since you left Alpine?                                10   the first conversation you had with John Fife since
            11          A Occasionally, yes.                               11   November 1, 2018?
            12          Q And did you contact Mr. Fife after you left      12       A I don't recall.
            13       Alpine?                                               13       Q Approximately?
            14          A I think he initiated contact with me.            14       A I honestly don't know.
            15          Q When did he contact you?                         15       Q Was it before January 2019?
            16          A I don't recall specifically.                     16       A I'm sorry. What was the question again? The
            17          Q Approximately?                                   17   first conversation I had --
            18          A I don't know, you know, August, September of     18       Q Yeah.
            19       2018.                                                 19       A -- with him after November?
            20          Q August, September 2018, weren't you still a      20       Q Yep. You said you had approximately three
            21       consultant at Alpine?                                 21   conversations with John Fife since November 1, 2018. I
            22          A Yes.                                             22   want to dig into those conversations.
            23          Q And what did Mr. Fife contact you about while    23       A Gosh, I don't really -- I guess, you know,
            24       you were still working at Alpine in August            24   maybe -- maybe I talked to him briefly in mid November.
            25       September 2018?                                       25       Q And who contacted who?

                                                              Page 26                                                       Page 28
             1          A Just asked me what my plans were.                 1      A I don't recall. I think I might have
             2          Q And what did you say?                             2   contacted him.
             3          A "I don't know at this juncture."                  3      Q And what was the purpose of your call?
             4          Q And when did you -- you were the CEO of Alpine    4      A I think I told them that I was going to try to
             5       until July 31, 2018?                                   5   buy a brokerage firm.
             6          A I think officially it was August 1st, 2018.       6      Q And why were you calling and telling him that?
             7          Q Okay. Thank you.                                  7      A Because they had called me asking what my
             8              And then you stayed on as a consultant for      8   future plans were.
             9       about three months; is that correct?                   9      Q Were you hoping to do business with Mr. Fife?
            10          A That is correct.                                 10      A Oh, sure. If I got in business, I would --
            11          Q Until what date? Do you recall?                  11   you know, in that business, I would love to have their
            12          A I think the official cancel date was             12   business.
            13       October 31st?                                         13      Q And would that business be one that would
            14          Q Okay. So since October 31st, 2018, have you      14   compete with Alpine?
            15       spoken to John Fife?                                  15      A Yeah. I think it would be a competitor.
            16          A Since then, yes.                                 16      Q And would it have been competing with
            17          Q What about?                                      17   Scottsdale Capital?
            18          A Spoke to him about, you know, business.          18      A I mean, I think Alpine and Scottsdale to a
            19          Q What kind of business?                           19   great extent are in the same business, so, yes.
            20          A About the securities business.                   20      Q Okay. So you were speaking to John Fife about
            21          Q Were you trying to encourage him to bring his    21   perhaps bringing business to a competing business of
            22       business to you?                                      22   Scottsdale Capital; correct?
            23          A I haven't been in business until about 45 days   23      A Yeah, if there was a business there.
            24       ago.                                                  24      Q And you're speaking to him about bringing his
            25          Q Well, then what were you talking to John Fife    25   business to a competing business of Alpine; correct?


                                                                                                     7 (Pages 25 to 28)
                                                          ANTHEM REPORTING, LLC
             www.anthemreporting.com                      | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                       13ba10ce-bc42-4e36-9972-30aa0e79fb15
                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 8 of 45 PageID 1152

                                                                  Page 29                                                         Page 31
             1            A Yes.                                                 1      A Well, we're talking about entities. John Fife
             2            Q Okay. And what happened with those                   2   personally doesn't have an account.
             3        conversations?                                             3      Q Okay. What are those entities?
             4            A What do you mean what happened with the              4      A He's got Chicago Ventures, Iliad Research, St.
             5        conversation?                                              5   George. Those are the three that come to mind.
             6            Q Well, you reached out to him. You -- you             6      Q Are you aware of any of those entities being
             7        wanted him to bring his business to a competing            7   customers of Alpine Securities?
             8        business, whatever happened?                               8      A I don't know that any of them were customers
             9                MR. BANKER: Object to form.                        9   of Alpine. They were -- they were carried by Alpine.
            10        BY MR. SUSMAN:                                            10      Q Okay. Prior to working at Alpine, did you
            11            Q How did --                                          11   know Steve Hicks?
            12            A Well, there was no business there. The firm         12      A I knew his business.
            13        that I was trying to buy didn't materialize.              13      Q But you didn't know him personally?
            14            Q Is that Ziv?                                        14      A I think I had spoken to him before.
            15            A Yes.                                                15      Q When?
            16            Q Okay. Did you attempt to buy any other              16      A When I was at COR.
            17        broker-dealers?                                           17      Q About what?
            18            A I mean, I guess, you know, I tried to put a         18      A His business.
            19        letter of intent out for one other firm.                  19      Q Okay. Did you speak to him when you worked at
            20            Q What was that one?                                  20   Alpine?
            21            A Quantex Clearing.                                   21      A I don't think so.
            22            Q And what happened?                                  22      Q Not one time?
            23            A They didn't respond.                                23      A Not that I remember.
            24            Q And you're currently working at Vision?             24      Q Prior to working at Alpine, did you know John
            25            A I am.                                               25   Schaible?

                                                                  Page 30                                                         Page 32
             1           Q And that's Vision Financial Markets; correct?         1      A    John Schaible?
             2           A That is correct.                                      2      Q    Thank you.
             3           Q And has Mr. Fife brought any business to              3      A    Yes.
             4       Vision?                                                     4      Q    And how did you know John Schaible?
             5           A He has.                                               5          MR. SUSMAN: That's spelled S-C-H-A-I-B-L-E.
             6           Q About approximately how much business?                6   BY MR. SUSMAN:
             7           A I don't know.                                         7       Q How did you know John Schaible?
             8           Q Can you estimate how much on a monthly basis?         8       A I've known him for a number of years, but I'm
             9           A You know, I guess a back-of-the-napkin guess          9   trying to remember exactly how we met. I know I --
            10       was he's probably done a couple hundred grand worth of     10   among other things, he had a firm that we cleared for at
            11       business.                                                  11   COR, and I'm not -- I can't remember what the origin of
            12           Q Per month or total?                                  12   that meeting was.
            13           A I think maybe total, but I don't know for            13       Q And prior to working at Alpine, did you know
            14       sure. I'm giving you a guess.                              14   Steve Czarnik?
            15           Q What about quarterly?                                15       A Yes.
            16           A I haven't been there a quarter.                      16       Q How did you know Steve?
            17           Q And he only came over there after you were           17       A From COR.
            18       there; correct?                                            18       Q What were your interactions with Steve?
            19           A That's when they opened the account. My              19       A He represented clients that did deposits at
            20       understanding was that they tried to open there prior to   20   COR.
            21       my going there.                                            21       Q And then did you interact with him while you
            22           Q Okay. Just because we are talking about "he"         22   worked at Alpine?
            23       and "they" and "it," I want to be very clear. We are       23       A Yes, I think so briefly not -- not a lot.
            24       talking about John Fife opening an account at Vision;      24       Q What were the nature of those interactions
            25       correct?                                                   25   when you were at Alpine?


                                                                                                          8 (Pages 29 to 32)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 9 of 45 PageID 1153

                                                                   Page 33                                                        Page 35
             1          A I guess about -- I had a peripheral                    1   to do it, and they thought that they would introduce an
             2       involvement initially when they were talking about doing    2   opportunity to me because they thought I could get
             3       a capital raise.                                            3   regulatory approval to buy something.
             4          Q Okay.                                                  4       Q Prior to working at Alpine, did you ever work
             5          A Steve was involved in that.                            5   with Lakeside Bank?
             6          Q And you interfaced with Steve Czarnik on               6       A No.
             7       behalf of Alpine?                                           7       Q Were you introduced to Lakeside Bank while
             8          A Yeah, very briefly on that.                            8   working at Alpine?
             9          Q And then prior to working at Alpine, did you           9       A Yes.
            10       know Curt Kramer?                                          10       Q And what was the nature of your interactions
            11          A Yes.                                                  11   with Lakeside Bank while you were at Alpine?
            12          Q And how did you know Curt Kramer?                     12       A Very, very little. I had a -- I think that we
            13          A Same thing, he did a ton of business at COR.          13   had -- I know that -- I think there was one meeting, and
            14          Q Did you speak to Mr. Kramer while you worked          14   I think -- I think John was in attendance for the one
            15       at Alpine?                                                 15   physical meeting that we had. We might have had a
            16          A Maybe once.                                           16   second one.
            17          Q And you've spoken to Mr. Kramer, though, after        17       Q What were those about?
            18       you've left Alpine; correct?                               18       A Just about, you know, one meeting was about
            19          A Yes.                                                  19   just sort of an introductory meeting. We also talked
            20          Q What have you spoken to Mr. Kramer about since        20   about potentially trying to get, I think in the initial
            21       you left Alpine?                                           21   meeting, a secured credit facility to extend margin to
            22          A Business.                                             22   customers. And then the second meeting I think was sort
            23          Q When you say "business," did you want                 23   of just about kind of regulatory issues and making sure
            24       Mr. Kramer and his entity PowerUp to invest in the         24   they were okay with them.
            25       broker-dealer you were interested in purchasing?           25       Q And have you been in contact with Lakeside

                                                                   Page 34                                                        Page 36
             1          A No, not necessarily.                                   1   Bank since leaving Alpine?
             2          Q Well, tell me what you did want Mr. Kramer to          2      A Yes.
             3       do.                                                         3      Q What would have been the nature of those --
             4          A I didn't necessarily want Mr. Kramer to do             4   context with Lakeside?
             5       anything. It's what he wanted me to do.                     5      A Very brief. It was -- has to do with a
             6          Q What did he want you to do?                            6   consulting deal that I have.
             7          A Well, Mr. Kramer and Mr. Czarnik called me and         7      Q A consulting deal you have with whom?
             8       solicited me to ask me if I would interested in an          8      A With Atlas Bank Panama.
             9       opportunity to buy a broker-dealer. I didn't solicit        9      Q What is that consulting deal that you have
            10       them.                                                      10   with Atlas Bank Panama?
            11          Q Was that broker-dealer Ziv?                           11      A They have been trying to buy a brokerage firm
            12          A Yes.                                                  12   that's a client of Lakeside.
            13          Q Do you know why Kramer and Mr. Czarnik reached        13      Q And what is that brokerage firm?
            14       out to you?                                                14      A I don't know if I'm at liberty to say.
            15          A I think they thought that -- my -- this is --         15      Q You're at liberty to say.
            16       do you want me to speculate?                               16           MR. BANKER: No. No. No. He might be under
            17              MR. BANKER: No. We don't want you to                17      a nondisclosure agreement with Atlas Bank.
            18          speculate.                                              18           MR. SUSMAN: We have --
            19          A I'm not a mind reader.                                19      A I am under a nondisclosure.
            20       BY MR. SUSMAN:                                             20           MR. SUSMAN: We have a confidentiality
            21          Q Do you have an understanding as to why they           21      agreement in place. I mean, you're in response to
            22       reached out to you?                                        22      a deposition notice. You can tell us what it is.
            23          A Well, you know, I think that -- look, I think         23           MR. BANKER: Look, I don't -- I don't think
            24       those guys would love to own their own firm, but I don't   24      that's right. So can you describe -- is there some
            25       think that they think they could get regulatory approval   25      way you can -- is it a U.S. broker-dealer?



                                                                                                          9 (Pages 33 to 36)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 10 of 45 PageID 1154

                                                                  Page 37                                                         Page 39
             1          A Yeah. Yeah. They were trying to buy a U.S.             1       A Like what?
             2       broker-dealer that they thought was a -- was a firm that    2   BY MR. SUSMAN:
             3       was eligible to clear. They found out that that's not       3       Q You tell me.
             4       the case, but the firm used to clear, and it's had a        4       A You asked the question. I'm not sure what you
             5       long-standing relationship with Lakeside Bank. So my        5   mean by that.
             6       one interaction with Lakeside Bank lasted probably less     6       Q Sure.
             7       than three minutes.                                         7       A I mean, yeah, I didn't know where the building
             8       BY MR. SUSMAN:                                              8   was in Salt Lake. I mean, so I didn't -- I think there
             9          Q And who is your nondisclosure agreement with?          9   is all kinds of stuff that I didn't know. It's a pretty
            10          A Atlas Bank Panama.                                    10   wide swath.
            11          Q Okay. Prior to working at Alpine, did you             11       Q So you didn't know where the building was.
            12       know Howard Rothman?                                       12       A That's right.
            13          A No.                                                   13       Q You didn't know certain client information
            14          Q Were you introduced to Howard Rothman while           14   prior working there; correct?
            15       working at Alpine?                                         15       A Yeah. I didn't know about particular
            16          A No.                                                   16   transactions, or, you know, quite frankly, I didn't
            17          Q When did you first meet Howard Rothman?               17   really keep up with particular transactions. But I was
            18          A Probably in -- as a matter of fact, not               18   exposed to information, yes, that I didn't -- was not
            19       probably. I think in, you know, probably mid May of        19   aware of before I went to Alpine.
            20       2019.                                                      20       Q Were you exposed to contact information for
            21          Q You never spoke to Mr. Rothman prior to               21   clients?
            22       May 2019?                                                  22       A I could access it if I wanted to, yes.
            23          A No.                                                   23       Q Were you exposed to financial information
            24          Q You had -- okay. Prior to working at Alpine,          24   regarding Alpine that you did not have prior to going to
            25       did you know anyone at Vision Financial Markets?           25   Alpine?

                                                                  Page 38                                                         Page 40
             1           A No.                                                   1      A Yes.
             2           Q When did you first meet someone at Vision?            2      Q After you signed the NDA, which was Exhibit 1,
             3           A May of 2019.                                          3   did you receive or have access to Hurry Family Trust
             4           Q While you were working at Alpine, did you have        4   documents?
             5       client interaction?                                         5      A I don't think so. I'm pretty sure about that.
             6           A Yes, some.                                            6   I don't think there was any reason to have anything to
             7           Q What kind of interaction?                             7   do with the Hurry Family Trust.
             8           A Again, mostly problems, problem resolution.           8          MR. SUSMAN: I'll call this Exhibit 2.
             9           Q Were you provided information regarding               9          (Exhibit Number 2 marked for identification.)
            10       clients that you would consider confidential?              10          MR. SUSMAN: Thanks.
            11           A Yes.                                                 11   BY MR. SUSMAN:
            12           Q What sort of information?                            12      Q So this is a -- what is this? It's an e-mail
            13           A Well, I think information about customers'           13   dated October 7, 2018, from Chris Frankel at Alpine
            14       accounts, information about their -- things about          14   Securities to Chris Frankel. The subject is "Nonbank
            15       clients that are not, you know, publicly available, and    15   Trustee Application." There is a number of attachments
            16       it could certainly cover it under federal reg S-P.         16   that were included with this. I only included a few of
            17           Q Such as?                                             17   them, not all of them. So the document goes from Hurry
            18           A Again, stuff about their accounts, their             18   6 and 7 to Hurry 66 through --
            19       account numbers, their activity.                           19      A Oh, you're looking at the bottom.
            20           Q Anything else?                                       20      Q I am. -- Hurry 75. Yeah, those are called
            21           A Nothing jumps right out at me, no.                   21   Bates numbers.
            22           Q While working at Alpine, were you exposed to         22      A Yeah.
            23       information that you did not know prior to your            23      Q To help us keep track of stuff.
            24       employment there?                                          24          All right. Do you recognize this e-mail?
            25              MR. BANKER: Object to form.                         25      A I do.


                                                                                                        10 (Pages 37 to 40)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 11 of 45 PageID 1155

                                                                 Page 41                                                         Page 43
             1           Q All right. Do you recognize these                    1      Q Do you believe that plaintiffs considered
             2       attachments?                                               2   these documents confidential?
             3           A No.                                                  3          MR. BANKER: Object to form.
             4           Q You do not. Do you have any reason to believe        4      A I don't know.
             5       that you did -- that you did not send these attachments    5   BY MR. SUSMAN:
             6       to your own e-mail?                                        6      Q Now, this was sent to you by Nate Simmons on
             7           A No, I know I did.                                    7   April 20, 2017. Do you see that?
             8           Q You know that you did?                               8      A Yes.
             9           A Yeah.                                                9          MR. BANKER: Wait, wait. Object to form. You
            10           Q Okay. So can you read to me the title of the        10      said "this," the indefinite pronoun.
            11       document on Hurry 66?                                     11          MR. SUSMAN: Yeah.
            12           A Hurry 66.                                           12          MR. BANKER: And you -- which the only
            13           Q Yep.                                                13      attachments you've referred to are the two trust
            14           A "First Amendment to The Hurry Family Revocable      14      documents, but there are a whole boatload of
            15       Trust."                                                   15      documents that apparently combine -- comprise a
            16           Q Okay. And can you read to me the title of the       16      nonbank trustee application. So I think we need to
            17       document on Hurry 68?                                     17      say what "this" is.
            18           A "Certificate of Trust The Hurry Family              18   BY MR. SUSMAN:
            19       Revocable Trust."                                         19      Q So is it your understanding that these trust
            20           Q Can you tell me what these documents are, in        20   documents were sent to you by Nate Simmons on April 20,
            21       your opinion?                                             21   2017?
            22           A I have to look at them. This is -- I've never       22      A Yes.
            23       looked at them before.                                    23      Q And Nate Simmons is an attorney; correct?
            24           Q So after you've had a chance to review, just        24      A Nate was a staff attorney at Alpine.
            25       let -- let me know your understanding of what these       25      Q General counsel for Alpine; is that correct?

                                                                 Page 42                                                         Page 44
             1       documents are.                                             1       A Yeah, I think he was general counsel for
             2           A It looks like -- I haven't read it, the whole        2   Alpine.
             3       thing in detail, but the one marked 66, First Amendment    3       Q And then he sent these to you on April 20th,
             4       to The Hurry Family Trust, looks like they made an         4   2017. You sent them to yourself almost a year and half
             5       amendment to it, just to change of domicile.               5   later, October 7, 2018.
             6           Q Okay.                                                6           Do you see that?
             7           A Says that they are now from Mar -- Maricopa          7       A I do.
             8       County, Arizona, to Douglas County, Nevada.                8       Q Why did you send them to your personal e-mail
             9           Q Okay. And what's your understanding of the           9   account?
            10       other document, 68 through 75?                            10       A It was -- the reason why I sent them to myself
            11           A I'm sorry. What was the question again? You         11   was, first and foremost, for the contact for the nonbank
            12       asked --                                                  12   custodian. It had nothing to do with the attachments
            13           Q Yeah. What's your understanding --                  13   that I --
            14           A -- me the purpose of it?                            14       Q Did you tell the trust, anyone at the trust
            15           Q Yeah. What's your understanding of what it          15   that you were sending these documents to your personal
            16       is?                                                       16   e-mail account?
            17           A I mean, it looks like to me -- I mean, if you       17       A I did not. I did not consider the attachments
            18       want me to read the whole thing, I will, but it looks     18   at all.
            19       like to me that it's basically stating kind of who has    19       Q Did you show these to anyone else?
            20       the authority to act on behalf of the trust.              20       A No.
            21           Q It's your understanding that these documents        21       Q Did you delete them after you sent them to
            22       were well known to the public?                            22   yourself?
            23           A These particular documents?                         23       A Not immediately, no.
            24           Q Yeah.                                               24       Q When you were terminated from Alpine or,
            25           A I really have no idea.                              25   pardon me, when you left Alpine did you delete this


                                                                                                       11 (Pages 41 to 44)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 12 of 45 PageID 1156

                                                                  Page 45                                                         Page 47
             1       information from your personal e-mail?                      1       Q Did you delete any documents after receiving
             2           A At the time, I left Alpine.                           2   this letter?
             3           Q Yeah.                                                 3       A Ever? Yes.
             4           A No.                                                   4       Q Yeah. Did you --
             5           Q Why not?                                              5       A Yes.
             6           A Didn't think about it.                                6       Q -- delete any documents responsive to this
             7           Q Did -- do you recall the plaintiffs, including        7   letter after receiving this letter?
             8       the trust, request in writing that you return their         8       A Yes.
             9       documents?                                                  9       Q What documents did you delete?
            10           A I recall getting a letter from you, yes.             10       A Yes. Once we hired the forensic firm to take
            11           Q Did you return any documents to plaintiffs at        11   all the documents, I deleted all those documents.
            12       that time?                                                 12       Q So you turned them all over to a forensic
            13           A As soon as practical, I responded to your            13   firm?
            14       letter.                                                    14       A Yes.
            15           Q And did you return any documents, though?            15       Q And then you deleted them?
            16           A Yes.                                                 16       A Yeah, because I didn't want to be in
            17           Q You did?                                             17   possession of anything.
            18           A Certainly.                                           18       Q And when would that have been?
            19           Q When did you return those documents?                 19       A I guess -- I'm trying to remember whenever we
            20           A I don't know. I mean, I responded to your            20   did production. I mean, was it --
            21       letter saying, "Let me know what you want. If you don't    21           MR. BANKER: I think it would have been in --
            22       know, I'll give you everything," and then you slapped me
                                                                                22           MR. SUSMAN: You did production this week.
            23       with a lawsuit.
                                                                                23           MR. BANKER: No. No. No.
                                                                                24       A No, I'm talking about that was responsive to
            24           Q Right. Did you -- prior to being slapped with
                                                                                25   this.
            25       a lawsuit, did you return any documents?

                                                                  Page 46                                                         Page 48
             1            A It was, like, five days later, no.                   1          MR. BANKER: We did initial disclosures and
             2            Q Why not?                                             2       produced the documents in our initial disclosures
             3            A Because I was awaiting your response to what         3       sometime in January.
             4        you wanted me to do.                                       4       A You said the stuff that was in my possession.
             5            Q So we'll call this Exhibit 3.                        5          MR. BANKER: I don't know the day, but it was
             6               (Exhibit Number 3 marked for identification.)       6       sometime in December of 2019 [sic].
             7        BY MR. SUSMAN:                                             7   BY MR. SUSMAN:
             8            Q The letter from me to Mr. Frankel dated              8       Q After receiving Exhibit 3 from me, did you
             9        November 9, 2019. Is this the letter you were referring    9   search your files and see if you had any responsive
            10        to from me?                                               10   documents?
            11            A I believe so, yes.                                  11       A Yes.
            12            Q Okay. And in response to this request, it           12       Q And did you find any responsive documents?
            13        says we demand that you return to the firm any -- I'll    13       A Well, I don't know -- again, I was waiting for
            14        ready it to you.                                          14   your response to tell me what you wanted me to do. So
            15               "The SCA Parties further demand that you           15   what I did -- I don't know if they were responsive or
            16        return to this firm and" -- "this firm any and all        16   not, but I did a search.
            17        documents, records, and/or copies thereof in your         17       Q You did a search, and did you find anything
            18        possession, custody, or control that contain any          18   responsive?
            19        Confidential Information no later close of business on    19       A Responsive to what exactly?
            20        November 26, 2018."                                       20       Q To my letter.
            21               Do you see that?                                   21       A Well, I don't know what you were looking for
            22            A Yes.                                                22   because I wasn't sure what was confidential and what was
            23            Q And did you, in fact, return the documents          23   not confidential, which is why I said, "If you know what
            24        requested by that day?                                    24   I have that you want back, let me know. If not, I will
            25            A I did not.                                          25   give you everything."



                                                                                                        12 (Pages 45 to 48)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 13 of 45 PageID 1157

                                                                   Page 49                                                        Page 51
             1           Q Um-hum.                                               1           MR. SUSMAN: Call this Exhibit 4. Are we on
             2           A And so what I did is I did a search for               2      4?
             3       anything that, you know, came or sent to                    3          MR. BANKER: Yes, we are on 4.
             4       alpinesecure- -- hyphen securities.com, Scottsdale -- I     4   BY MR. SUSMAN:
             5       can't think if it's scottsdalecapital.com, and I think      5      Q 4. So this is the letter -- the e-mail that
             6       it was hurry.com and justinehurry.com, and I dumped them    6   you sent back to me on November 12, 2018, responding to
             7       in folders.                                                 7   my letter of November 9th; correct?
             8           Q And -- but you did not bother to return any of        8      A Yes. It appears to be.
             9       them; correct?                                              9      Q Okay. Did you speak to anyone about this
            10           A Not at that point, because I was waiting for         10   e-mail before you sent it to me?
            11       instructions from you.                                     11          MR. BANKER: Object -- wait. Wait. Wait.
            12           Q But didn't you respond that you don't believe        12      Object to form to the extent it calls for
            13       that you had any responsive documents to my letter?        13      attorney-client privilege.
            14           A I said, "I don't" -- that's the way I                14          You can say that -- if you spoke to somebody,
            15       initially responded. I said, "I don't know what is         15      that's fine, but I don't want you to reveal what
            16       confidential." It says, if you look at my response, I      16      was said, if you spoke to a lawyer.
            17       said, "I don't know what's confidential. If you don't      17      A Yes, I did.
            18       know, I will give you everything I have. Let me know."     18   BY MR. SUSMAN:
            19           Q Do you not believe that the trust document           19      Q Who did you speak with?
            20       that we identified in Exhibit 2 was confidential?          20          MR. BANKER: You can reveal an identity.
            21           A It's not marked "confidential."                      21      A Carter Anderson.
            22           Q You don't believe its confidential?                  22   BY MR. SUSMAN:
            23           A It's not marked "confidential," and I didn't         23      Q Is that an attorney?
            24       even know I had it at the time.                            24      A Yes.
            25           Q Excuse me. Excuse me. Answer the question.           25      Q And Mr. Anderson gave you advice on how to

                                                                   Page 50                                                        Page 52
             1              You don't believe that the trust document is         1   respond?
             2       confidential?                                               2          MR. BANKER: Object to form. No. No. No.
             3          A No.                                                    3          MR. SUSMAN: I don't want to know --
             4          Q Okay. So is it fair to say that you did not            4          MR. BANKER: No.
             5       return to the Hurry Trust the confidential trust            5          MR. SUSMAN: -- anything he said to you. I
             6       information within ten days of receiving the demand?        6      just want to know --
             7              MR. BANKER: Object to form. You said -- you          7          MR. BANKER: Whether or not --
             8          put an adjective, "confidential." He's already           8          MR. SUSMAN: -- did he give you advice.
             9          said he didn't even know he had the trust                9          MR. BANKER: -- Mr. Anderson gave you advice
            10          documents. So you -- your question assumes a bunch      10      is privileged, and we are not going to let it go
            11          of facts that he has testified contrary to.             11      any further.
            12       BY MR. SUSMAN:                                             12   BY MR. SUSMAN:
            13          Q Okay. You can answer.                                 13      Q Did Mr. Anderson give you advice? You don't
            14          A I would say that I did not return those trust         14   have to listen to your attorney.
            15       documents within ten days.                                 15          MR. BANKER: You don't need to -- don't answer
            16          Q Okay. And, in fact, you didn't return any             16      that.
            17       documents within ten days; correct?                        17      A I'm not going to answer it because it's
            18          A That is correct.                                      18   privileged.
            19              You want me to flip these over when you go to       19   BY MR. SUSMAN:
            20       the next one or --                                         20      Q Okay. So -- but you and Mr. Anderson, though,
            21              MR. BANKER: Yeah. I would turn them upside          21   did speak about the response prior to you sending this;
            22          down and just keep them in that order, Chris, so        22   correct?
            23          they stay in the right order for the court              23          MR. BANKER: Object to form.
            24          reporter.                                               24          Don't answer what the subject matter of what
            25              (Exhibit Number 4 marked for identification.)       25      you and Mr. Carter -- Mr. Anderson spoke about.



                                                                                                         13 (Pages 49 to 52)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 14 of 45 PageID 1158

                                                                 Page 53                                                         Page 55
             1              MR. SUSMAN: You're actually wrong on this,          1          You're familiar with this document,
             2          David. When you do a privilege log, it says             2   Mr. Frankel?
             3          attorney-client subject.                                3      A I am now, somewhat.
             4              MR. BANKER: You know, Jordan, I'm going to --       4      Q That's your signature on the last page?
             5          I'm going to say to you that I think you may be         5      A Yes.
             6          right on this and so --                                 6      Q And you believe you actually signed it on the
             7              MR. SUSMAN: Every now and then.                     7   date indicated?
             8              MR. BANKER: No. No. Not every now and then,         8      A Yes.
             9          not every now and then, but, you know, we will          9      Q July 1, 2015. And was this when your
            10          stipulate that they discussed your cease and desist    10   employment formally began?
            11          demand.                                                11      A No, I don't think so.
            12       BY MR. SUSMAN:                                            12      Q When did your employment formally begin?
            13          Q So you guys discussed it?                            13      A I think it was August 5th, 2015.
            14              MR. BANKER: But we are not going further than      14      Q Okay. So prior to actually beginning?
            15          that.                                                  15      A I think it was prior to, yes.
            16       BY MR. SUSMAN:                                            16      Q Okay. And after you signed this document, did
            17          Q Correct?                                             17   you receive documents from Alpine Securities and
            18          A We discussed the response.                           18   Scottsdale Capital related to their business?
            19          Q All right. Very good.                                19      A I don't recall.
            20              So it says here, your second paragraph, "In        20          MR. BANKER: Jordan, when you get to a good
            21       accordance with your demand, I am willing to search for
                                                                               21      breaking point, we've been going about an hour so
            22       any Confidential documents that may be in my
                                                                               22      let's take --
            23       possession."
                                                                               23          MR. SUSMAN: Take a break.
            24
                                                                               24          MR. BANKER: I don't want to disrupt your
                            Do you see that?
            25
                                                                               25      train.
                        A Yes.

                                                                 Page 54                                                         Page 56
             1          Q But it's your testimony now that you, in fact,        1          MR. SUSMAN: I have no flow.
             2       did do a search for confidential documents prior to        2          THE VIDEOGRAPHER: Going off the record at
             3       sending this; correct?                                     3      3:40.
             4              MR. BANKER: Object to form; misstates his           4          (Off the record from 3:40 p.m. until
             5          testimony.                                              5      3:54 p.m.)
             6          A No. I don't know when I did it.                       6          THE VIDEOGRAPHER: Going back on the record at
             7       BY MR. SUSMAN:                                             7      3:54.
             8          Q You don't?                                            8   BY MR. SUSMAN:
             9          A No.                                                   9      Q All right. Circle back on a couple things.
            10          Q Okay.                                                10   You mentioned you were interested in purchasing Quantex?
            11          A And -- can I add something here? And I wasn't        11      A Well, I had -- I -- your question was any
            12       looking for specifically confidential documents because   12   broker-dealers that I had considered purchasing, and
            13       I wouldn't have any kind of way to search. I was just     13   that was one, yes.
            14       looking for all documents at some juncture. Again,        14      Q And when was that?
            15       whether it was prior to the response or after, I don't    15      A Oh, you know, I don't know. Soon after
            16       know.                                                     16   leaving Alpine. I don't remember exactly what it was,
            17          Q Okay.                                                17   but I did send an LOI out on it.
            18              MR. SUSMAN: We'll call this Exhibit 5.             18      Q And would that have been the end of last year?
            19              (Exhibit Number 5 marked for identification.)      19      A Yeah, it was sometime after my departure from
            20              MR. SUSMAN: Here we go.                            20   Alpine.
            21              MR. BANKER: All right.                             21      Q But before January 1st of this year?
            22       BY MR. SUSMAN:                                            22      A I believe so. Oh, yeah. Yeah. For sure.
            23          Q It's an Employee Nondisclosure & Computer Use        23      Q And did you have any people that were
            24       Agreement between Alpine Securities and Scottsdale        24   potential partners on that deal?
            25       Capital and Mr. Frankel dated July 1, 2015.               25      A There were two existing shareholders of that



                                                                                                       14 (Pages 53 to 56)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 15 of 45 PageID 1159

                                                                 Page 57                                                         Page 59
             1       deal whose -- well, one minority shareholder called me,    1        A I -- well, let me think about that question.
             2       said, "Hey, you ought to try to buy Quantex," and then     2   I would tell you that -- I wish I could give you
             3       there was another larger shareholder deal -- or guy in     3   specifics. I can't give you specifics, but I think
             4       the deal. He talked about staying in, but nobody else.     4   that's a fair assumption.
             5          Q All right.                                            5        Q All right. Do you know if Randy Jones has a
             6          A I never got far enough.                               6   nondisclosure agreement with Alpine?
             7          Q Here's a name for you. Randy Jones. Do you            7        A I don't.
             8       know Randy Jones?                                          8        Q Do you presume he does?
             9          A I do.                                                 9        A He has stated he does not.
            10          Q How do you know Randy?                               10        Q Okay. All right. Where are we? We are on?
            11          A He worked with me at Alpine.                         11        A This.
            12          Q Okay. And is Mr. Jones now working at Vision?        12        Q Yeah, that was 5.
            13          A He is.                                               13           (Exhibit Number 6 marked for identification.)
            14          Q Is that how you found out about Vision?              14   BY MR. SUSMAN:
            15          A No.                                                  15        Q So then this will be 6. This is Exhibit 6.
            16          Q How did you find out about Vision?                   16   It's Bates stamped Hurry 76 through 79. It's a e-mail
            17          A There was a gentleman by the name of Bob             17   from Chris Frankel at Alpine Securities to Chris Frankel
            18       Jersey, who owns a firm called Gar Wood Securities in     18   dated September 18, 2018. It's got an exhibit to it,
            19       Chicago. And he introduced me to Vision.                  19   which is a Term Sheet for Secure Revolving Credit
            20          Q And when approximately was that?                     20   Facility with New World Fortuity Fund L.P.
            21          A Again, May of this year.                             21           Looking at this, Mr. Frankel, is this term
            22          Q And what's your title over at Vision?                22   sheet a document that you received after signing the
            23          A VP of corporate service group and                    23   second nondisclosure agreement?
            24       correspondent services.                                   24        A Yes.
            25          Q And does Mr. Jones work there as well?               25        Q And is it your understanding that this term

                                                                 Page 58                                                         Page 60
             1           A He does.                                             1   sheet -- term sheet for a secured revolving credit
             2           Q And what's Randy Jones doing over at Vision?         2   facility contains information concerning Alpine's
             3           A He's working in a corporate securities group.        3   business?
             4       He's a VP as well.                                         4      A Can you ask the question again?
             5           Q Do you have any understanding of Randy Jones         5           (Requested portion of the record was read back
             6       contacting customers at Scottsdale Capital?                6      by the Reporter.)
             7           A You know, you would have to give me specifics.       7      A I don't know if I would phrase it that way.
             8           Q Are you aware of Randy Jones contacting any          8   Let me look at Page 2. I think it was contemplated as a
             9       clients at Scottsdale Capital?                             9   possibility to aid with Alpine's business, yes. If
            10           A You know, I don't really know for sure what         10   that's responsive.
            11       clients are Scottsdale and what clients are Alpine. So    11   BY MR. SUSMAN:
            12       I can't tell you specifically.                            12      Q Is it your --
            13           Q Okay. So let's combine Scottsdale and Alpine.       13      A I don't think it talks about Alpine's
            14               Are you aware of Randy Jones contacting any       14   business, per se.
            15       clients of either Scottsdale or Alpine?                   15      Q Okay. But if you go on the first page of the
            16           A Yes. I think he's been in contact with some         16   term sheet, it says that the use of the proceeds "shall
            17       clients of Scottsdale and/or Alpine.                      17   be used to lend...to the Company's wholly owned
            18           Q And what are the nature of those contacts to        18   subsidiary, Alpine Securities Corporation."
            19       the best of your knowledge?                               19           Do you see that?
            20           A He's conducting business with them.                 20      A Oh, under "Use of Proceeds"?
            21           Q Meaning what?                                       21      Q Yeah.
            22           A He's taking transactions.                           22      A Yes.
            23           Q So is it your understanding that Randy Jones        23      Q Okay. So this was a term sheet for a loan
            24       is contacting Scottsdale/Alpine customers to bring them   24   basically for Alpine's use; correct?
            25       over to Vision?                                           25      A I think it was a contemplated term sheet for


                                                                                                       15 (Pages 57 to 60)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 16 of 45 PageID 1160

                                                                 Page 61                                                        Page 63
             1        that, yes.                                               1       A I was actually looking at the contemplated
             2            Q Okay. And is this information that was             2   structure.
             3        generally known to the public?                           3       Q And why were you looking at the contemplated
             4            A That there was a contemplation of this?            4   structure four months after you received it?
             5            Q Yeah.                                              5       A Well, because, again, I, you know, was
             6            A Yeah, I think it is, actually.                     6   contemplating buying a broker-dealer and, you know, as
             7            Q The actual term sheet is something that would      7   part of your assertions, you know, if I bought one I
             8        be known to the public?                                  8   could probably write a check for certain ones myself,
             9            A I'm telling you what I think, not what I know.     9   but I would have to raise capital to fund it for
            10        But, yes, I think it was. I guess you would have to     10   additional capital. And so I thought about using this
            11        define the public. My understanding, which, again, I    11   template to draft an idea to raise capital. But I never
            12        don't have firsthand knowledge of, was that they went   12   attempted to raise any capital or solicited any capital.
            13        out to a lot of people with this.                       13   It wasn't going to be this exact structure at all. But,
            14            Q Is there --                                       14   you know, the template in terms of borrower, lender,
            15            A Whether it was this particular sheet, I really    15   instrument, maturity, that type of thing.
            16        don't know.                                             16       Q So you wanted to use it for your personal use?
            17            Q Is there somewhere in the public where a          17       A Yes, the template.
            18        member of the public could obtain a copy of this term   18       Q And when you left Alpine, did you delete this
            19        sheet?                                                  19   document from your personal e-mail?
            20            A Oh, not that I'm aware of.                        20       A Immediately upon leaving Alpine?
            21            Q Was it your understanding that the plaintiffs     21       Q Um-hum.
            22        tried to keep this document confidential?               22       A No.
            23            A It was not my understanding, no.                  23       Q Why not?
            24            Q So you do not believe that the plaintiffs         24       A Didn't dawn on me to do it.
            25        wanted to keep this document confidential?              25       Q Okay. Would it be fair to say that, when your

                                                                 Page 62                                                        Page 64
             1           A Oh, I do in looking at it now. Yes, I do,           1   employment ended with Alpine, that you failed to
             2       certainly.                                                2   promptly deliver this to Alpine upon leaving Alpine?
             3           Q And in fact, it says "confidential" on it;          3          MR. BANKER: Object to form.
             4       correct?                                                  4          MR. SUSMAN: Yeah, it's a terribly formed --
             5           A Yes, it does.                                       5       formed question.
             6           Q This document was sent to you it appears            6   BY MR. SUSMAN:
             7       originally on May 7th, 2018. Do you see that?             7       Q Is it fair to say that -- that, when your
             8           A I do.                                               8   employment with Alpine came to an end, that you did not
             9           Q Do you know why you were sent this document?        9   delete this document; correct?
            10           A I was sort of in the group, as I recall, that      10          MR. BANKER: Object to form. You're saying
            11       when they were initially discussing putting together a   11       employment ending on August 1, 2018, or are you
            12       structure.                                               12       saying consulting arrangement ending on
            13           Q And did you do anything with this document at      13       October 31st?
            14       that time?                                               14          MR. SUSMAN: Good distinction.
            15           A No.                                                15   BY MR. SUSMAN:
            16           Q And did you send this document to your             16       Q When your consulting arrangement with Alpine
            17       personal e-mail account on September 18, 2018?           17   came to an end on October 31, 2018, you did not delete
            18           A I did.                                             18   this document; correct?
            19           Q And that's four months after you initially --      19       A On October 31st, no.
            20       or pardon me -- three months after you initially         20       Q And nor did you return this document; correct?
            21       received it, correct -- four months? Pardon me. Four     21       A Eventually, yes.
            22       months after you initially received it; correct?         22       Q But you did not do so -- when you say you
            23           A Yeah, approximately.                               23   returned it, you returned it only in discovery in this
            24           Q And why did you send this document to yourself     24   lawsuit; correct?
            25       four months after you received it?                       25       A No. I returned it voluntarily.



                                                                                                      16 (Pages 61 to 64)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                          13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 17 of 45 PageID 1161

                                                                 Page 65                                                    Page 67
             1           Q When was that?                                     1      A It's marked "confidential," yes.
             2           A When I hired the forensic firm, which I told       2          MR. BANKER: Let me -- wait. Wait. Wait.
             3       them to do, so I would do exactly what I said I was      3      Let me -- Mr. Frankel, you see "confidential" in
             4       going to do.                                             4      the subject line of the document; right?
             5           Q So you did not return this document until you      5          THE WITNESS: Yeah, I was looking at the --
             6       delivered it to Alpine in discovery in this lawsuit;     6      well, I was looking at the attachment. It says
             7       correct?                                                 7      "confidential" right at the top.
             8           A I don't know that that was part of discovery.      8          MR. BANKER: Well, it -- but that's what they
             9           Q Really. So when did you deliver it to Alpine?      9      put on there when they produced it.
            10           A When I hired the law firm, and I said, "Let's     10          THE WITNESS: Oh, okay.
            11       return all the documents because that's what I said I   11          MR. BANKER: So your -- the "confidential" at
            12       would do."                                              12      the top is a litigation marking of confidential.
            13           Q And when was that?                                13          MR. SUSMAN: Correct.
            14           A I don't know the exact date.                      14   BY MR. SUSMAN:
            15           Q And it's your understanding that that was not     15      Q And underneath that it says "privileged and
            16       part of discovery when you finally --                   16   confidential"; correct?
            17           A I don't know that it was part of discovery        17      A Yes, it says it.
            18       initially. I don't know if it was something that you    18      Q Okay.
            19       guys requested.                                         19          MR. BANKER: Well, wait. Wait. Wait. Wait.
            20               MR. BANKER: I think it was part of initial      20      It says "confidential."
            21           disclosures is what it was.                         21          MR. SUSMAN: And then underneath that, it says
            22               MR. SUSMAN: That is correct, which would be     22      "privileged and confidential" on the original
            23           discovery.                                          23      document.
            24               MR. BANKER: You don't need to know the nuance   24          MR. BANKER: Where are you looking at now?
            25           of discovery.                                       25          MR. SUSMAN: I'm looking at the employment

                                                                 Page 66                                                    Page 68
             1       BY MR. SUSMAN:                                           1     agreement.
             2           Q But it's fair to say that you never delivered      2         MR. BANKER: Right. And so that "privileged
             3       this to Alpine outside of this lawsuit; correct?         3     and confidential" is original, but when it's
             4           A I think that's correct.                            4     "confidential" with a black line under it, that's
             5           Q Oh, real quick, going back to Randy Jones, do      5     something that --
             6       you know how Randy Jones got hired at Vision?            6         THE WITNESS: I understand what you just said.
             7           A How he got hired?                                  7         MR. SUSMAN: We agree.
             8           Q Yeah.                                              8         MR. BANKER: But when you looked at
             9           A He was introduced to Vision at the same time I     9     Exhibit 7 --
            10       was.                                                    10         MR. HOLDER: 6. 6.
            11           Q By whom?                                          11         MR. BANKER: -- Exhibit 6, that doesn't have
            12           A Bob Jersey at Gar Wood.                           12     confidential on it except for what they put on it
            13           Q And did you know Randy Jones prior to working     13     in the lawsuit.
            14       at Alpine?                                              14         THE WITNESS: Okay. I understand.
            15           A No.                                               15         MR. BANKER: Yeah, but you -- so there was
            16              (Exhibit Number 7 marked for identification.)    16     nothing -- there was nothing written on the
            17       BY MR. SUSMAN:                                          17     document itself before they put "confidential" in
            18           Q Call this Exhibit 7. This is a e-mail and         18     producing it in this lawsuit that said it was
            19       attachment. It's Bates stamped Hurry 202 through 214.   19     confidential.
            20              Looking at the attachment to the e-mail, it's    20         MR. SUSMAN: Okay.
            21       a draft employment agreement for Ken Ralston.           21         MR. BANKER: Do you understand that?
            22              Do you see that?                                 22         THE WITNESS: I understand what you're saying,
            23           A Yes.                                              23     but I thought what Mr. Susman was inferring was
            24           Q And is it your understanding that this            24     that the thing that said "privileged and
            25       document is confidential?                               25     confidential" was there prior.



                                                                                                    17 (Pages 65 to 68)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                       13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 18 of 45 PageID 1162

                                                                 Page 69                                                        Page 71
             1              MR. SUSMAN: That is correct.                       1   later; correct?
             2              MR. BANKER: But that's -- that's Exhibit 7.        2       A That is correct.
             3          But I just don't want you to get confused by the       3       Q And why did you do that?
             4          "confidential" that they put on the top of all         4       A You know, the best -- I'm trying to remember
             5          these documents. That's something they put on          5   exactly what the story was with this. Would you like me
             6          there after the fact. That's not there --              6   to speculate on it?
             7              THE WITNESS: I understand.                         7       Q I don't want you to speculate.
             8              MR. BANKER: Okay.                                  8       A I just can't remember exactly what it was.
             9              THE WITNESS: I understand what you're saying.      9   I'm going to tell you what I think. Well, I guess you
            10              MR. BANKER: Okay.                                 10   just told me not to; right? I mean, I'm trying to be
            11              MR. SUSMAN: I'm in agreement. Okay.               11   responsive to you.
            12       BY MR. SUSMAN:                                           12       Q I understand. I appreciate that.
            13          Q To be clear, though, the attachment on              13           Do you -- do you know why you sent this to
            14       Exhibit 7 says "privileged and confidential"; correct?   14   yourself --
            15          A It does.                                            15       A What I think --
            16          Q And, in fact, if you look at the first page         16       Q -- without speculating? And if you don't
            17       where it says "Subject," it says forward -- the          17   recall, you don't recall.
            18       "Subject" line says "confidential," all caps, colon,     18       A I wish David Brant were here. He would
            19       "Employment Agreement."                                  19   probably remember. You know, I just don't recall for
            20              Do you see that?                                  20   certain.
            21          A Yes.                                                21       Q Okay. Did you tell plaintiffs that you
            22          Q Is it your understanding that, in fact, this        22   forwarded this document to your personal e-mail account?
            23       draft employment agreement was considered confidential   23       A No, but they would know that.
            24       by plaintiffs?                                           24       Q How would they know that?
            25          A Yes.                                                25       A Because every single e-mail in a brokerage

                                                                 Page 70                                                        Page 72
             1          Q Okay.                                                1   firm is saved in a WORM format for seven years.
             2          A Well, I mean, I think it was marked                  2      Q And --
             3       "confidential" by Nate Simmons that prepared it, I        3          MR. BANKER: You said -- wait a minute. You
             4       believe.                                                  4      said in what a format?
             5          Q And Nate's an attorney; correct?                     5      A Write once read many format. So any time --
             6          A He is an attorney, correct.                          6          MR. BANKER: Wait. Wait. It's an acronym.
             7          Q Okay. And is this employment agreement               7      Did you get it? Okay.
             8       publicly available in any place that you're aware of?     8      A Anything you send to yourself would be
             9          A No, not that I'm aware of.                           9   available to the firm. Anything that comes in or goes
            10          Q And is this an employment agreement that            10   out of a brokerage firm's e-mail system.
            11       plaintiffs generally try to keep confidential to the     11   BY MR. SUSMAN:
            12       best of your knowledge?                                  12      Q So is it your understanding that Alpine went
            13              MR. BANKER: Object to form.                       13   through the e-mails of its employees every single day to
            14          A Yes.                                                14   see what they were e-mailing to themselves?
            15       BY MR. SUSMAN:                                           15      A Oh, no. There was a lexicon search, but they
            16          Q Do you know why this document was sent to you       16   had -- all the data was there.
            17       on April 13, 2018, by Nate Simmons?                      17      Q Right. The data is there, in fact, because
            18          A Yes.                                                18   we, in fact, have this document; correct?
            19          Q Why is that?                                        19      A Well, you have -- I thought you had the
            20          A Well, because this gentleman, Ken Ralston, had      20   document because I produced the document.
            21       another job offer; and in order to try to prevent him    21      Q No. This was produced by Hurry.
            22       from going elsewhere, we agreed to engage in an          22          MR. BANKER: Whoa. Whoa. Whoa. It was --
            23       employment arrangement with him.                         23      A I think I produced it too.
            24          Q And you then forwarded this document to             24          MR. BANKER: -- it was -- it was produced by
            25       yourself on August 8, 2018, approximately four months    25      Hurry after Frankel produced his documents. You


                                                                                                      18 (Pages 69 to 72)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                          13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 19 of 45 PageID 1163

                                                                  Page 73                                                         Page 75
             1          just turned around and put your Bates numbers on         1      Q Okay. Did you delete this document after you
             2          them and marked them all confidential.                   2   sent it to yourself?
             3              MR. SUSMAN: Not necessarily true.                    3      A Yes.
             4       BY MR. SUSMAN:                                              4      Q When did you delete it?
             5          Q Anyway --                                              5      A After the forensic firm took the shot, I
             6              MR. BANKER: Close enough.                            6   believe -- you know, the -- took the archive of the
             7              MR. SUSMAN: Close enough.                            7   e-mails, I believe.
             8          A And you could be right, Jordan.                        8      Q Whose responsibility in the firm would it be
             9       BY MR. SUSMAN:                                              9   to monitor employee e-mails?
            10          Q Um-hum. So is it your belief that in order to         10          MR. BANKER: Object to form.
            11       police their employees Alpine should be looking at its     11      A It depends on when that was.
            12       employees' e-mails every single day to see what they are   12   BY MR. SUSMAN:
            13       e-mailing themselves?                                      13      Q August 8, 2018?
            14              MR. BANKER: Object to form.                         14      A I think it was Joey --
            15       BY MR. SUSMAN:                                             15      Q Joey who?
            16          Q Is that your testimony that that's what Alpine        16      A -- at that time. I can't remember his last
            17       should be doing --                                         17   name.
            18          A I don't think that I said --                          18      Q Okay. So you did not delete this until this
            19          Q -- looking at your e-mails every day and              19   lawsuit began; correct?
            20       seeing what you're e-mailing to yourself?                  20      A I don't believe so.
            21          A You just made that up. I never said that.             21      Q Okay. And you did not return this document to
            22          Q And, therefore, you don't have to tell -- and,
                                                                                22   Alpine until this lawsuit began; correct?
            23       therefore, you don't have to tell Alpine what you're
                                                                                23      A I guess the same thing as what we said about
                                                                                24   the other documents. I think that is correct.
            24       sending yourself because --
                                                                                25          (Exhibit Number 8 marked for identification.)
            25          A Who did I tell at Alpine?

                                                                  Page 74                                                         Page 76
             1           Q I asked. I asked. Did you tell plaintiffs             1   BY MR. BANKER:
             2       that you were e-mailing this document to yourself? You      2       Q Call this Exhibit 8. This is an e-mail and
             3       said, "No, I don't need to. They have a record of it."      3   attachment Bates stamped Hurry 81 through 105.
             4           A I didn't say, "No, I don't need to."                  4           Have a look at this. And, again, this is an
             5           Q Okay. So then tell me, did you tell anyone at         5   e-mail from Chris Frankel to salfrankel@yahoo. That's
             6       Alpine that you sent this document to yourself?             6   your personal e-mail account; correct?
             7           A Not specifically that I am aware.                     7       A It is.
             8           Q Generally, did you --                                 8       Q And attached to it is a -- well, you tell me.
             9              MR. BANKER: Wait a minute. Wait a minute.            9   What is attached to this e-mail?
            10       BY MR. SUSMAN:                                             10       A This is the annual FINRA 3120 report.
            11           Q -- tell anyone generally that, "Hey, I'm             11       Q Okay.
            12       e-mailing this document to myself four months after I      12       A It's a draft of it.
            13       received it," yes or no?                                   13       Q And you received this document on May 31,
            14           A I don't recall.                                      14   2016; correct?
            15           Q Did you show this draft employment agreement         15           Look, you go down --
            16       to anyone?                                                 16       A I don't think that -- I don't know that
            17           A No.                                                  17   that's --
            18           Q Did you delete --                                    18       Q If you go down from where you sent it to
            19           A Wait. Wait. Wait. Let me back up on that --          19   yourself, the next e-mails from May 31, 2016, from Erin,
            20           Q Yes.                                                 20   E-R-I-N, Zipprich, Z-I-P-P-R-I-C-H, to you, and it says
            21           A -- Jordan.                                           21   "Chris, please see attached."
            22              Did I show it to anybody after I sent it to         22       A Yes.
            23       myself?                                                    23       Q Do you see that?
            24           Q Yeah.                                                24       A Yes.
            25           A No.                                                  25       Q So is it your understanding Ms. Zipprich sent



                                                                                                        19 (Pages 73 to 76)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 20 of 45 PageID 1164

                                                                 Page 77                                                          Page 79
             1       this to you on May 31, 2016?                               1        A I'm scratching my head when I look at the
             2           A Yes.                                                 2   dates. I really don't. I don't know if I didn't sign
             3           Q Okay. After you had signed the nondisclosure         3   off on it back at the end of May or if we had to do a
             4       agreement; correct?                                        4   new one and we were using it as a template. I just
             5           A Oh, yes.                                             5   don't recall.
             6           Q All right. And does this document contain            6        Q And you did not deliver this document to
             7       information concerning Alpine's business?                  7   Alpine until it was delivered as part of discovery in
             8           A Yes.                                                 8   this lawsuit; correct?
             9           Q And is this information regarding Alpine's           9        A I -- I don't know. Quite frankly, you got me
            10       supervisory procedures something that plaintiffs          10   a little bit baffled on that now.
            11       publicly disclosed?                                       11           Let me correct that if you -- if you would.
            12           A No.                                                 12   Is your question that I didn't deliver it to Alpine
            13           Q Was this the type of information that you           13   until discovery?
            14       believe Alpine generally kept -- tried to keep            14        Q Correct.
            15       confidential?                                             15        A I guess what I'm saying is that I'm not sure
            16           A Yes.                                                16   whether I delivered it or you pulled it. If I delivered
            17           Q Do you know why you were sent this document on      17   it, it would have been your -- I would agree with your
            18       May 31?                                                   18   statement.
            19           A Yes, because I was responsible for reviewing        19        Q Okay.
            20       it and signing off on it.                                 20           (Exhibit Number 9 marked for identification.)
            21           Q Okay. And is that, in fact, what you did in         21   BY MR. SUSMAN:
            22       May or June of 2016?                                      22        Q This is an e-mail with attachment, Hurry 106
            23           A I assume so.                                        23   through 121. So it's got an e-mail from Chris Frankel
            24           Q And then you sent it to yourself --                 24   to salfrankel@yahoo dated October 6, 2016. And attached
            25           A Well --                                             25   to it is a FINOP Pre-Exit Meeting Report for the

                                                                 Page 78                                                          Page 80
             1           Q No?                                                  1   Examination of Alpine Securities Corporation. Is this
             2           A No. You said in May of --                            2   attachment something that you received after signing the
             3           Q I said May or June 2016.                             3   nondisclosure agreement?
             4           A I'm not sure when this was signed off on. I          4       A Yes.
             5       guess we? Would could look and see. I'm -- I -- I don't    5       Q Does this document contain information
             6       recall. I really don't.                                    6   concerning Alpine's business?
             7           Q But you sent it to yourself four months              7       A Yes.
             8       later -- four and a half months later on October 13,       8       Q And is this information concerning Alpine's
             9       2016; correct?                                             9   supervisory system that's not publicly disclosed?
            10           A Apparently so, yes.                                 10       A I think there are certainly -- yeah, I would
            11           Q And did you tell anyone at Alpine that you          11   say there are certainly parts of this that's not
            12       were sending this document to your personal e-mail        12   publicly disclosed.
            13       account?                                                  13       Q Is this the type of information that Alpine
            14           A No.                                                 14   generally tries to keep confidential?
            15           Q Did you show this document to anyone after you      15       A I think generally, yes.
            16       sent it to yourself?                                      16       Q And you were sent this by -- looks -- Heather
            17           A No.                                                 17   Noble on October -- October 5th, 2016.
            18           Q Did you delete this document after you sent it      18          Does that seem correct?
            19       to yourself?                                              19       A Yes.
            20           A I don't know.                                       20       Q Do you know why it was sent to you?
            21           Q Did you -- strike that.                             21       A Well, I mean, I originally got something on
            22               Do you know why you sent this to yourself on      22   September 23rd, if you look below.
            23       October 13 --                                             23       Q Yeah, I see that.
            24           A Well, I'm --                                        24       A Then I was copied on the 26th. Then it's the
            25           Q -- 2016?                                            25   5th, and then I sent it to myself on the 6th.


                                                                                                        20 (Pages 77 to 80)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 21 of 45 PageID 1165

                                                                  Page 81                                                         Page 83
             1           Q Do you know why this document would have been         1          MR. BANKER: You're -- you're referring to
             2       sent to you?                                                2      page --
             3           A Yeah. I mean, some of the stuff I would have          3          THE WITNESS: Yeah. Hurry --
             4       been responsible for answering and looking at the           4          MR. BANKER: -- 111?
             5       overall answers.                                            5          THE WITNESS: Yes.
             6           Q And then you sent it to yourself on                   6          MR. BANKER: Hurry 111.
             7       October 6th, 2016; correct?                                 7          THE WITNESS: Hurry 111.
             8           A That is correct.                                      8      A So -- and I'm not sure on this particular one,
             9           Q And do you know why you sent it to yourself?          9   but -- so if we had to write answers to these things,
            10           A I probably -- I would oftentimes send stuff          10   then oftentimes I would print it out so I could have the
            11       when I was working from Florida to my personal e-mail if   11   document right here that I'm looking through, and then I
            12       I had something that I wanted to print or work on a        12   would type up on my work computer the document.
            13       spreadsheet. I would -- my work computer at the time       13   BY MR. BANKER:
            14       was not hooked to a printer. So I sent it to a personal    14      Q So you're not writing on this document?
            15       e-mail so I could print it out. So I suspect that          15      A No. No. No. Not necessarily. I mean, I
            16       that's why I did it.                                       16   might occasionally or something if I'm looking at it on
            17           Q And let me just understand this arrangement.         17   an airplane or something.
            18       This is at your personal residence?                        18      Q So, for example, where would you put
            19           A Yes.                                                 19   information on this document? This is a Word document
            20           Q That your -- and then you have two different         20   that was sent to you; correct?
            21       computers or two different e-mails? Explain to me this     21      A I don't know that -- was it a Word document,
            22       arrangement.                                               22   or was it a PDF?
            23           A Yeah, I had a -- I had a small laptop from           23      Q If you look at the attachment, it's a .docx,
            24       Alpine, and I used to travel with that, but it wasn't      24   which I believe is a Word document; correct?
            25       hooked to a printer in Florida. So, like, if I had a       25      A I think you're right. I think so.

                                                                  Page 82                                                         Page 84
             1       document that -- most of the time, if I had a document      1       Q So aren't you actually making additions,
             2       that I had to sign, I would forward it to my personal       2   corrections, on the Word document itself?
             3       e-mail, print it out, sign it, scan it, e-mail it back      3       A I'm not sure -- I'm not sure on this
             4       to myself, and then e-mail from my Alpine address to        4   particular document. But, yeah. Usually, if I had a
             5       wherever it needed to go or who it needed to go to.         5   Word document, I would generally do it to that document.
             6               You know, if I had something that, you know,        6   But I also oftentimes would sit there and print the
             7       that -- like, my guess on this thing -- and I kind of       7   document because printed paper is just easier for me to
             8       remember this -- is that I had to work on some of these     8   read than sitting there trying to read a longer document
             9       responses. So I wanted to actually have the physical        9   like this on a little computer screen.
            10       document in front of me.                                   10       Q But this document is actually a report by
            11          Q And then what would you do by work on it,             11   FINRA; correct?
            12       quote/unquote?                                             12       A It is a report by FINRA. That's what I'm
            13          A I had to -- this was a work product. I had to         13   saying. I'm sitting there looking to try to see exactly
            14       answer stuff for regulators.                               14   what it is, but -- like, these things here, we had to
            15          Q So -- but aren't you putting those answers            15   write, I think, answers to.
            16       actually in the electronic version of this?                16       Q What are you looking at?
            17          A Eventually, yes.                                      17       A Like, this part.
            18          Q But you're saying that your practice was to           18          MR. BANKER: The Bates number what?
            19       print it out and write on the piece of paper?              19          THE WITNESS: Starting 107.
            20          A No. No. No. No. No, I'm saying sometimes              20   BY MR. SUSMAN:
            21       like if I -- let's say if you take this document,          21       Q That's part of the e-mail, though, but not
            22       Jordan, that is -- the one that's in here, the -- I        22   part of the attachment; correct?
            23       don't know if that's the FINRA one. "See details." So      23       A Yes. That's part of the e-mail, but that's
            24       generally we would have to basically write an answer to    24   probably why I sent it to myself looking at it. I mean,
            25       these alleged findings by FINRA. So --                     25   you're asking me, you know, what I did back in, you



                                                                                                        21 (Pages 81 to 84)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 22 of 45 PageID 1166

                                                                 Page 85                                                          Page 87
             1       know, October of 2016. I don't remember what I had for     1       A Yeah.
             2       breakfast yesterday, but I'm telling you the way that I    2       Q Okay. And August 1st --
             3       would work is oftentimes I would print something like      3       A I think -- well, I don't know if it was a
             4       this out and then start working on the answers.            4   Saturday or Sunday.
             5           Q Okay.                                                5       Q It would have been a Wednesday, according to
             6           A I mean, I can assure you that this was never         6   this.
             7       shared with anyone.                                        7       A Okay.
             8           Q Okay. And, again, you did not delete this            8       Q Right?
             9       document until when?                                       9       A If you say so. But, yeah, it looks like that
            10           A I don't know. Again, if you're telling me           10   would be two days after the Monday.
            11       that this is one of the documents that I produced, then   11       Q At least we agree on math.
            12       I would tell you I deleted it after my e-mail was         12         Did you know on July 30th that August 1st
            13       archived by the third-party vendor.                       13   would be your last day?
            14           Q Okay. And it's fair to say, then, that you          14       A Did I know August 1st would be my --
            15       did not return it to Alpine until this lawsuit began;     15       Q Yeah.
            16       correct?                                                  16       A Sure.
            17           A Once again, if you're telling me that this is       17       Q You already knew --
            18       a document I produced, then you're correct.               18       A Would be my last day as an employee of the
            19           Q Okay.                                               19   firm.
            20              MR. BANKER: Or another way to state it would       20       Q You already knew at the time --
            21           be after he refused to respond to your offer to       21       A Yes.
            22           return; right? That would be another way --           22       Q -- when you sent this e-mail?
            23           perhaps that would be a more accurate way --
                                                                               23       A Yes.
            24              MR. SUSMAN: A more accurate --
                                                                               24       Q When did you -- when did you learn that
            25              MR. BANKER: -- to answer Jordan's question,
                                                                               25   August 1st would be your last day at Alpine?


                                                                 Page 86                                                          Page 88
             1           after he ignored your offer to return everything.      1      A I don't know the exact date, but it was
             2               MR. SUSMAN: -- I was trying to steal -- I was      2   somewhere -- you know, somewhere within the -- I want to
             3           trying to steal confidential information from you;     3   say probably within the previous week.
             4           isn't that correct? David, if you want to have a       4      Q Okay. So you write to Joshua Boyer. You say,
             5           shouting match, we can take it outside.                5   Number -- Question 2 here, "Need list of top 50 accounts
             6               MR. BANKER: Well, I know, but you love your        6   showing how much business they have done -- YTD," year
             7           speaking objections, and I just couldn't resist --     7   to date, "is fine."
             8               MR. SUSMAN: It was a good one.                     8          Do you see that?
             9               MR. BANKER: -- the characterization.               9      A Yes.
            10           A Why in the world would I want to steal this?        10      Q Why were you asking for that?
            11       What is the motivation to do that? Are you seriously      11      A Because just like John had alluded to in his
            12       accusing me of that?                                      12   testimony, there were -- I was a consultant and there
            13               (Exhibit Number 10 marked for identification.)    13   were things that I was trying to wrap up for the firm.
            14       BY MR. SUSMAN:                                            14      Q What sort of things were you trying to wrap
            15           Q This is Exhibit 10, and it's Hurry                  15   up?
            16       Document 127 through 132. Going to the last page of       16      A Well, there is somewhere -- Alpine has this --
            17       this, there is an e-mail from you to Josh Boyer on        17   but I had asked Josh Boyer for this information prior.
            18       July 30, 2018.                                            18   I knew this was one of the things that the Hurrys wanted
            19               Do you see that?                                  19   to get done, was to implement the fee schedule. So that
            20           A Yes.                                                20   was one of the things. I also was going to need to look
            21           Q You ceased employment as the CEO of Alpine on       21   at what accounts were going to affect it, and one of the
            22       July 31, 2018; correct?                                   22   other things that we had talked about was moving
            23           A August 1st, 2018.                                   23   accounts -- whatever accounts that we had at Alpine to
            24           Q Okay. So August 1st was your last day. Did          24   Scottsdale. So I was trying to get a handle on, okay,
            25       you actually work on August 1st or was that --            25   what's our best customers, because John was talking



                                                                                                        22 (Pages 85 to 88)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 23 of 45 PageID 1167

                                                                  Page 89                                                      Page 91
             1        about consolidating to that at that point.                 1       A No.
             2            Q And that was --                                      2       Q Did you use this information for any personal
             3            A And I thought I would be involved with helping       3   business?
             4        move that business over to Scottsdale.                     4       A No.
             5            Q You thought that would be part of your -- part       5       Q Did you tell plaintiffs that you sent this
             6        of your job tasks as a consultant?                         6   information to your personal e-mail?
             7            A Correct.                                             7       A No.
             8            Q And then --                                          8       Q Would this information -- strike that.
             9            A Just to wind up stuff I was already involved         9          If this information were publicly known, could
            10        in.                                                       10   it be harmful to Alpine?
            11            Q So Josh Boyer sends this to you on July 31,         11       A Which information?
            12        2018, and you forward it to yourself on the same day;     12       Q The information of Alpine's top 50 clients and
            13        correct?                                                  13   commission amounts?
            14            A Correct.                                            14       A Can you repeat the question?
            15            Q Your understanding of this document is what         15       Q Sure.
            16        exactly? What is this list?                               16          Would this sort of information be harmful to
            17            A The list?                                           17   Alpine if it were publicly known?
            18            Q Yeah.                                               18       A I don't know.
            19            A You mean Item Number 2?                             19       Q You don't have an opinion?
            20            Q Item Number 2, correct.                             20       A I don't have an opinion. I think it could be,
            21            A -- starting on --                                   21   and then it could not be.
            22            Q Tell me what that information is.                   22       Q If a competitor of Alpine had this
            23            A It's a list of the top 50 clients on Alpine's       23   information, would it be helpful for that competitor?
            24        books in terms of commission dollars paid year to date.   24       A Oh, yeah, I think it would be helpful.
            25            Q Okay. So -- and it gives the name of the            25          (Exhibit Number 11 marked for identification.)


                                                                  Page 90                                                      Page 92
             1        client and the amount of commissions year to date;         1          MR. SUSMAN: Call this Document 11.
             2        correct?                                                   2   BY MR. SUSMAN:
             3            A Yes.                                                 3       Q This is an e-mail and attachment. Hurry 122
             4            Q And you e-mailed this to yourself on July 31,        4   through 126. And, again, this is a -- if you look at
             5        2018; correct?                                             5   the attachment, what's your understanding of that
             6            A I did.                                               6   attachment?
             7            Q And is it your understanding this e-mail             7       A What do you mean what's my understanding of
             8        contains information concerning Alpine's business?         8   it?
             9            A Yes.                                                 9       Q What is it? Can you explain to us what that
            10            Q Is it your understanding that this is               10   attachment is, starting on Page 125?
            11        information that's not publicly available?                11       A It is a proposed structure for a term sheet to
            12            A Yes.                                                12   Curt and Seth Kramer.
            13            Q And is it your information that this is             13       Q Okay. And do you know what happened with
            14        information that Alpine would try to keep confidential?   14   this?
            15            A Sure.                                               15       A What happened with it?
            16            Q And then after you e-mailed it to yourself on       16       Q Yeah. Did this -- did this agreement actually
            17        July 31, 2018, what did you do with this information?     17   go through?
            18            A I didn't do anything with it.                       18       A Not that I'm aware of.
            19            Q Okay. Did you keep this e-mail until this           19       Q Okay. And this is something that you received
            20        lawsuit began?                                            20   after signing your NDA; correct?
            21            A Yes.                                                21       A I assume so, yes. Yes.
            22            Q And did you not return this e-mail until this       22       Q And --
            23        lawsuit began?                                            23       A Yes.
            24            A Yes. This one I know.                               24       Q -- does this document contain information
            25            Q Did you show this information to anyone?            25   about Alpine's business?


                                                                                                       23 (Pages 89 to 92)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                          13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 24 of 45 PageID 1168

                                                                  Page 93                                                         Page 95
             1            A Yes.                                                  1        A I was working on stuff with Mike at the time.
             2            Q And is this information that's publicly               2        Q And why would you send it to your personal
             3        available?                                                  3   e-mail?
             4            A The proposed term sheet?                              4        A Because I probably printed it out to work on
             5            Q Yeah.                                                 5   it. I mean, I'm pretty sure about this one. I remember
             6            A No, not that I'm aware of.                            6   working on this because I think I provided comments to
             7            Q Is this the type of information that                  7   Mike on it.
             8        plaintiffs would generally try to keep confidential?        8        Q And, again, you did not delete this e-mail and
             9            A I don't know. I mean, we had the same --              9   attachment until this lawsuit was commenced; correct?
            10        similar proposed structure with the same group when I      10        A Can I ask for a time out for a second to make
            11        was at COR.                                                11   life a little easier for us here?
            12            Q So --                                                12           MR. BANKER: Are you responding to his
            13            A It wasn't the exact same, but it was the same        13        question?
            14        concept.                                                   14           THE WITNESS: No, I'm not responding to his
            15            Q So you believe that Alpine would not care if         15        question, I don't think.
            16        this were made public?                                     16        A I'm just trying to -- and, look, if you're
            17            A I don't know if they would care or not. I            17   trying to do something for effect, I understand, and
            18        mean --                                                    18   it's fine, but you've got me thinking about something
            19            Q So it's your understanding that where it             19   here.
            20        says --                                                    20           And what I'm thinking about is you're saying
            21            A Let's -- wait. Wait.                                 21   that, you know, Hurry produced this. So I don't know
            22            Q Yes, sir.                                            22   whether this is a document that was produced by me or a
            23            A Let me take a look at it for a second. I             23   document produced by Hurry. And that's okay if you want
            24        think --                                                   24   to ask it over and over again. I don't have any problem
            25            Q Yes, sir.                                            25   with it. But I'm trying to save you a little bit of

                                                                  Page 94                                                         Page 96
             1            A -- I think -- I don't think this was ever             1   time, is that, if it's something produced by me, then
             2        done, to the best of my knowledge. But I think that, if     2   the answer would be no, I didn't delete it every time
             3        it was structured in this manner, it may well be            3   until this lawsuit. Is that fair enough? But like I
             4        publicly available because it would be a loan -- the way    4   said, if you want to ask it every time, that's okay.
             5        that I believe this thing is proposed is a loan directly    5   BY MR. SUSMAN:
             6        to the broker-dealer.                                       6       Q Okay. Got to do it every time.
             7            Q Um-hum. So where it says "The Funding                 7       A That's fine, but then what I would ask is that
             8        Facility" in the paragraph there, and it says "the          8   if there is some document that is not produced by me,
             9        Kramer Group will provide a zero interest loan in the       9   just let me know, and then I'll know to answer, no, I
            10        amount of up to $3 million," it's your belief that         10   didn't delete it because I didn't -- I didn't delete it
            11        that's not something that Alpine would want to keep        11   at that time.
            12        confidential?                                              12       Q But it's your understanding that you did not
            13            A Oh, I think that -- I think -- you know, I'm         13   delete this document until this lawsuit began; correct?
            14        not real sure, but I don't think the rate would be         14       A That is correct.
            15        public.                                                    15       Q And it's your understanding you did not return
            16            Q Okay. So that would not be public?                   16   this document and deliver this document to the
            17            A No. No. I don't think so.                            17   plaintiffs until this lawsuit commenced; correct?
            18            Q And isn't that something that Alpine would           18           MR. BANKER: No, until you ignored his offer
            19        want to keep private; correct?                             19       to return the document.
            20               MR. BANKER: Object to form.                         20           MR. SUSMAN: David, please.
            21            A I mean, I'm not sure why they care one way or        21           MR. BANKER: You keep asking the question.
            22        another on this thing, to be honest with you.              22       Hey, you love speaking objections, my brother. You
            23        BY MR. SUSMAN:                                             23       love them.
            24            Q Okay. And do you know why you sent this to           24           MR. SUSMAN: I love them.
            25        yourself?                                                  25           MR. BANKER: You love them.


                                                                                                         24 (Pages 93 to 96)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 25 of 45 PageID 1169

                                                               Page 97                                                        Page 99
             1            MR. SUSMAN: I love them.                           1          Is it your understanding that Gar Wood
             2            MR. BANKER: You love them.                         2   Securities actually clears trades for Vision?
             3            MR. SUSMAN: Hallelujah, I love them.               3       A They do not clear trades for Vision.
             4            MR. BANKER: Yeah.                                  4       Q They don't?
             5            MR. SUSMAN: Hallelujah, I love them.               5       A No.
             6            MR. BANKER: Yeah.                                  6       Q Okay. Does -- go on, explain the
             7            MR. SUSMAN: Hallelujah.                            7   relationship.
             8            MR. BANKER: Yeah. Oh, you don't like what          8       A Well, you just said it backwards. I mean --
             9         I'm saying? Do you not like what I'm saying           9   and so --
            10         really? Really. You don't like it?                   10       Q Vision clears --
            11            MR. SUSMAN: Can we get the camera on this         11       A Not that I'm trying to be helpful --
            12         guy? I think he -- he wants to come out to           12       Q No. No.
            13         Hollywood. I think he wants to work in Beverly       13       A -- but they -- Vision clears -- Vision -- my
            14         Hills.                                               14   understanding is Vision used to clear a fair amount of
            15            THE WITNESS: You two are having fun, and John     15   business for Gar Wood. Gar Wood is predominantly kind
            16         and I are writing the checks here.                   16   of an institutional firm, and now Gar Wood entered into
            17            MR. SUSMAN: I know.                               17   a relationship with Vision to clear again. And, you
            18            MR. BANKER: It's America.                         18   know, a lot of -- quite frankly, it was a lot of
            19            MR. SUSMAN: Right. God bless it. Love it or       19   foreign-type stuff is what they were going to try to do.
            20         leave it.                                            20       Q Okay. I see. And when did Gar Wood and
            21       BY MR. SUSMAN:                                         21   Vision enter into that relationship, the recent -- the
            22         Q Let's see here. Oh, God. On fire.                  22   more recent one?
            23            MR. BANKER: You know what, it's about an          23       A I don't know when their original relationship
            24         hour. So when you're ready to take a break, why      24   started. I don't have knowledge of that, but the most
            25         don't we take another break.                         25   recent one was in May, to the best of my knowledge.

                                                               Page 98                                                      Page 100
             1              MR. SUSMAN: Yeah, take a break.                  1       Q So when you started at Vision?
             2              THE WITNESS: You want to -- I'm good if you      2       A Correct.
             3           want to --                                          3       Q Okay.
             4              MR. BANKER: Just let me -- let me run to         4       A Well, I didn't start at Vision in May. I
             5           the --                                              5   started in June.
             6              THE WITNESS: Oh, you got to go to the            6       Q And are you selling OTC securities at Vision?
             7           restroom.                                           7       A I don't sell OTC securities, no.
             8              MR. BANKER: It will take -- it will take me a    8       Q Okay. We mentioned that Randy Jones is over
             9           minute.                                             9   at Vision with you.
            10              MR. SUSMAN: After that performance, I           10           Do you know David Jarvis?
            11           think --                                           11       A Yes.
            12              THE VIDEOGRAPHER: Going off the record at       12       Q Who is David Jarvis?
            13           4:40.                                              13       A David's an attorney that -- he's an attorney.
            14              (Off the record from 4:40 p.m. until            14       Q What sort of attorney is David?
            15           4:50 p.m.)                                         15       A I don't -- I don't exactly know. I mean, what
            16              THE VIDEOGRAPHER: Going back on the record      16   kind of attorney are you? I mean, I'm not sure how
            17           4:50.                                              17   to -- I mean, honestly --
            18       BY MR. SUSMAN:                                         18       Q He's got a strong opinion on that.
            19           Q I want to circle back to some of your earlier    19       A No, I don't mean that. But David has a
            20       testimony. You mentioned that Gar Wood Securities      20   specialty.
            21       referred you to Vision?                                21       Q And what's his specialty?
            22           A Yes, they introduced me.                         22       A He, you know, is -- does a lot of
            23           Q Who was it at Gar Wood?                          23   broker-dealer work.
            24           A Bob Jersey.                                      24       Q Okay. And when did you first meet Mr. Jarvis?
            25           Q You said that. Thank you.                        25       A First met Jarvis in probably -- think back on


                                                                                                  25 (Pages 97 to 100)
                                                          ANTHEM REPORTING, LLC
             www.anthemreporting.com                      | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                        13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 26 of 45 PageID 1170

                                                                Page 101                                                       Page 103
             1        this. I probably first met him back in late '90s maybe,    1       Q And he currently works at Vision?
             2        2000.                                                      2       A He does.
             3            Q And have you ever worked with Mr. Jarvis?            3       Q Steve Gribben, do you know Steve Gribben?
             4            A Yes.                                                 4       A I do.
             5            Q And where did you work with Mr. Jarvis?              5       Q How long have you known Steve Gribben?
             6            A I worked with him for a time at GunnAllen, and       6       A I've known Steve -- I'm trying to remember the
             7        then I worked with him for a time at Legent/COR, and       7   exact year. I -- well, I want to say it's 2011, I
             8        then I worked with him for a time at Alpine.               8   think, that -- I was introduced to him when I sold the
             9            Q And have you worked with him since you left          9   Legent business to the privileged equity group in LA,
            10        Alpine?                                                   10   COR.
            11            A Yeah, just most recently.                           11       Q And is Mr. Gribben an attorney as well?
            12            Q Doing what?                                         12       A He is.
            13            A Well, when you say -- like, work for the same       13       Q And does he do the same kind of work as
            14        company?                                                  14   Mr. Jarvis?
            15            Q Yeah.                                               15       A Among things that he does, some -- some of
            16            A Yeah. At -- at Vision.                              16   that type of stuff. He does -- I think he does a little
            17            Q So Mr. Jarvis is working at Vision now also?        17   bit more transactional stuff, but he does Section 5.
            18            A He is.                                              18       Q Have you been working with Mr. Gribben since
            19            Q And what's he doing there.                          19   you left Alpine?
            20            A He's doing Section 5 reviews.                       20       A I was working with him for a time; again, on
            21            Q And is Mr. Jarvis providing any legal services      21   the Ziv acquisition.
            22        for you personally?                                       22       Q Was he providing legal services to you?
            23            A Right at the moment?                                23       A Yes.
            24            Q Yeah.                                               24       Q And is Mr. Gribben working at Vision now?
            25            A He was, but I don't know that he's doing            25       A No.


                                                                Page 102                                                       Page 104
             1       anything for me right now.                                  1       Q Has he provided any services for Vision as far
             2          Q When did he last provide legal services for            2   as you know?
             3       you?                                                        3       A No.
             4          A For me personally, I guess not terribly long           4       Q But you, David Jarvis, and Randy Jones are all
             5       before we joined Vision.                                    5   at Vision now; correct?
             6          Q What sort of services was he providing?                6       A That is correct.
             7          A You know, mostly what he was helping me do is,         7       Q And mere happenstance that you-all ended up
             8       you know -- I guess, yeah, that's privileged.               8   there at the same time, or is there some sort of
             9             MR. BANKER: Well, you can describe very               9   connection?
            10          broadly what he might be helping you with, but, you     10       A Well, the -- Bob Jersey at Gar Wood introduced
            11          know, other than describing the subject matter do       11   Randy and I. And he met Randy independent of myself.
            12          not disclose detail.                                    12   And my understanding of how Bob Jersey contacted me --
            13          A He -- he definitely did work on when I was            13   do you want me to go through this?
            14       contemplating buying Ziv.                                  14       Q Go on. Yeah, please.
            15       BY MR. SUSMAN:                                             15       A So I had gotten a call -- I'm trying to stick
            16          Q What sort of work?                                    16   to the -- so I got a call -- the whole thing, like I
            17          A Help draft an LOI.                                    17   said, I didn't know anything about Ziv. I got a call
            18          Q Do you know if Mr. Jarvis represented John            18   from Curt Kramer and Steve Czarnik about Ziv.
            19       Hurry?                                                     19           So I said, "Yeah, I would have been interested
            20          A Not that I'm aware of.                                20   in doing it."
            21          Q Do you know if Mr. Jarvis ever represented            21           We couldn't put a deal together. Couldn't
            22       Alpine?                                                    22   agree on a price. I never tried to raise a dollar.
            23          A I know he worked at Alpine. I don't really            23   Never got an LOI executed. Did I desire to buy the
            24       know the nuance of representation, but he worked at        24   firm? Yeah. I thought it might be a good opportunity
            25       Alpine for sure.                                           25   if you could buy it at the right price.



                                                                                                    26 (Pages 101 to 104)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 27 of 45 PageID 1171

                                                                Page 105                                                        Page 107
             1              So the deal died. Right? So then there's             1          So I think Rick did due diligence on behalf of
             2       sort of Ziv part two where Czarnik resurrects the deal      2   Gar Wood on it. And my understanding -- and I've never
             3       and says, "Oh, I think there's still a deal to be done      3   seen this, but my understanding is they executed an LOI,
             4       here."                                                      4   but I don't think a deal ever got done.
             5              Still couldn't agree on price. Never tried to        5      Q And so you spoke to Rick Nummi about your
             6       raise a dollar. Never executed an LOI.                      6   potential acquisition of Ziv; correct?
             7              During sort of resurrection part two, I get a        7      A No.
             8       phone call from this guy Bob Jersey. And, actually, I       8      Q So tell me more about your communications with
             9       peripherally had met him literally 25 years ago. He         9   Rick Nummi?
            10       used to work for ABN AMRO that used to execute on some     10      A That was pretty much it, you know. He was
            11       transfers --                                               11   working for Bob Jersey at Gar Wood doing certain things,
            12              MR. BANKER: Wait. Wait. Wait. Used to work          12   and I think he had the same kind of -- and I'm telling
            13           for what?                                              13   you what I think. And, look, you can ask Rick this.
            14              THE WITNESS: ABN AMRO in Chicago.                   14   But I think he had the same sort of relationship to some
            15              MR. BANKER: You got to -- how do you spell          15   extent that he had with Gar Wood that he had with maybe
            16           AB --                                                  16   Alpine/Scottsdale where Rick had some kind of program
            17              THE WITNESS: A-B-N, the letters A-B-N. It's         17   where -- and one of the things that was never clear to
            18           a Dutch bank.                                          18   me, and, you know, again, maybe John can clarify this,
            19           A So he used to work for ABN AMRO that uses to         19   but is whether Rick was acting as a lawyer or acting as
            20       do a lot of options execution around the street. So        20   a consultant.
            21       they used to do our option execution at Sterne Agee. So    21          But, you know, my understanding of it, at
            22       I had met him years ago, peripherally.                     22   Alpine, we paid Rick, like, a flat $5,000 a month fee,
            23              But he calls me and says, "Hey, my                  23   and he did certain things. And I think he had the same
            24       understanding is you're a guy to talk to. I'm trying to    24   program at Gar Wood, and my understanding is he has it
            25       buy a clearing firm right now, and I need a CEO for a      25   at multiple firms.

                                                                Page 106                                                        Page 108
             1       clearing firm." And he starts to describe the firm          1      Q Does he do any work for Vision?
             2       without saying who it is, and then I immediately because    2      A No.
             3       of some characteristic things, I was like, "Wait. Stop.     3      Q Has Rick Nummi ever provided you with any
             4       I know the firm you are talking about. I've tried to        4   legal services?
             5       put a bid in on the firm. So I don't want to get in any     5      A Legal?
             6       kind of conflict here."                                     6      Q Yeah.
             7               So that's -- and my understanding is that Bob       7      A No.
             8       Jersey was referred to me by Rick Nummi. That's my -- I     8      Q Do you know if Rick Nummi ever represented
             9       don't know that for sure, but that's my understanding.      9   Alpine?
            10           Q Just to complete that circle, who is Rick            10      A Yeah, he did represent Alpine.
            11       Nummi?                                                     11      Q Do you know if Rick Nummi every represented
            12           A Rick is a -- he was a fellow board member            12   John Hurry personally?
            13       towards the end with me at Alpine, and he's somebody       13      A I don't know that. I know he represented --
            14       that I've known him for probably -- probably met him in,   14   the thing where I think he was representation -- again,
            15       I don't know, you know, 2005 or something like that.       15   in my opinion, I'm not a lawyer, but I think that this
            16           Q Have you been in contact with Mr. Nummi since        16   one is -- and, again, John could validate this, but I
            17       you left Alpine?                                           17   think he was -- he represented us in a -- right after I
            18           A Yeah.                                                18   joined there in a FINRA appeal.
            19           Q What have been the nature of those                   19      Q When -- when you were at Alpine, you were the
            20       communications?                                            20   CEO; correct?
            21           A I think, you know, there was a little bit            21      A Yes.
            22       about Ziv because he was doing work with -- with           22      Q Were you also the CCO?
            23       Gar Wood. They were trying to buy Ziv, completely          23      A For a time, yes.
            24       independent of me. I mean, like I said, they just          24      Q And what does COO stand for?
            25       called and said they needed a CEO.                         25      A Chief compliance officer.


                                                                                                    27 (Pages 105 to 108)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 28 of 45 PageID 1172

                                                                 Page 109                                                      Page 111
             1            Q And when were you the CCO?                            1   correspondent customers?
             2            A I acted as the CCO probably about, to the best        2       A Oh, yeah. They have a lot.
             3        of my recollection, from about six months after I joined    3       Q How many would you estimate?
             4        the firm, because our CCO left, and I didn't want -- you    4       A I don't know. I've not really seen the count,
             5        know, just like John said earlier, they have a pretty       5   but they have a lot of house accounts.
             6        big target on us. And so to me the two big targets are      6       Q And how long have they had those, to the best
             7        the CCO and CEO. So I just took on the role from a          7   of your knowledge?
             8        title standpoint after our CCO left.                        8       A I think that firm's been around for a while.
             9            Q Who was that?                                         9          THE VIDEOGRAPHER: Mr. Frankel.
            10            A Lea Farmer.                                          10          (Off-the-record discussion held.)
            11            Q And then as the CEO, were you responsible for        11   BY MR. SUSMAN:
            12        monitoring employees' e-mails?                             12       Q Do you know --
            13            A Look, I think ultimately I'm responsible for         13          MR. SUSMAN: One more time.
            14        everything, but I didn't do the monitoring on a            14   BY MR. SUSMAN:
            15        day-to-day basis.                                          15       Q Do you know how many customers of Alpine
            16            Q Okay. But it would be -- fall within your            16   Vision has?
            17        bailiwick of responsibilities; correct?                    17       A No.
            18            A I think -- again, I think underlying I'm             18       Q You have no idea?
            19        responsible for everything as a CEO.                       19       A No, I don't know.
            20            Q Including the monitoring of employee e-mails?        20       Q Do you know how many Alpine customers Vision
            21            A Everything -- that's part of it. That was not        21   had prior to you arriving?
            22        my particular job, but I think it was potentially part     22       A No.
            23        of my job to ensure that it was going on.                  23       Q Do you know if the number of Alpine customers
            24            Q Does -- do you know if Vision has its own OTC        24   at Vision has increased since you've been there?
            25        accounts?                                                  25       A Meaning customers that are also Vision

                                                                 Page 110                                                      Page 112
             1            A You have to define that for me.                       1   customers?
             2            Q Do you know what OTC means?                           2      Q Yeah.
             3            A Well, it can mean all kinds of stuff.                 3      A That had an account at Alpine or Scottsdale.
             4            Q Okay.                                                 4      Q Correct?
             5            A Why don't you tell me what it means.                  5      A I think it's increased.
             6            Q Oh, did you -- (makes sound)                          6      Q Okay.
             7            A I think in the context of this, yeah, I think         7      A Not by much, I don't think, though.
             8       I know what you're -- what you're meaning.                   8      Q And what do you attribute that increase to?
             9            Q Tell me what -- tell me what you understand           9      A The fact that we've put a concerted effort as
            10       OTC accounts to mean?                                       10   an organization to conduct that business.
            11            A Can I ask you a question? Do you mean                11      Q To take that Vision -- that business away from
            12       over-the-counter?                                           12   Alpine and Scottsdale?
            13            Q That is what I mean.                                 13      A Absolutely not.
            14            A Okay. Why don't you just say it? I mean,             14      Q So what do you mean by to --
            15       so -- so the question is does Vision have                   15      A Conduct the business.
            16       over-the-counter accounts, and I'm going to construe        16      Q -- conduct the business? What do you mean?
            17       that to mean do they have accounts that seem to conduct     17      A All these accounts have -- they have accounts
            18       the majority of their business in over-the-counter          18   everywhere they can get accounts. So if Alpine and
            19       securities. The answer is yes.                              19   Scottsdale is doing a great job with their customers,
            20            Q Okay. And do you know how long they have been        20   their customers aren't going to go anywhere.
            21       in that business?                                           21          Quite frankly, I would prefer that Alpine and
            22            A I know it predates me. I don't know how long         22   Scottsdale stay around.
            23       it's been, though.                                          23      Q Did Vision, in fact, hire you to try and lure
            24            Q Okay. Are -- right. Do you know if Vision            24   away Scottsdale and Alpine customers?
            25       has any of its own customers? And by that I mean not        25      A No.


                                                                                                    28 (Pages 109 to 112)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 29 of 45 PageID 1173

                                                                 Page 113                                                       Page 115
             1           Q Have you, in fact, been contacting Alpine and         1      It does not have a Bates stamp on it.
             2       Scottsdale's customers to take them to Vision?              2   BY MR. SUSMAN:
             3           A Ask the question again.                               3      Q But if you look at this, Mr. Frankel, do you
             4               (Requested portion of the record was read back      4   have any reason to believe you did not send these
             5           by the Reporter.)                                       5   documents to yourself --
             6           A I don't know exactly who is an Alpine and             6      A No.
             7       Scottsdale customer at this juncture, but I do know that    7      Q -- on October 7th?
             8       I have spoken to a few customers that at one time were      8      A No. I know I did.
             9       Alpine or Scottsdale customers.                             9      Q Okay. And if you look at it -- turn the third
            10       BY MR. SUSMAN:                                             10   page, third page is Bates stamped Hurry 174.
            11           Q Who are those?                                       11          Do you see that?
            12           A You know, the couple that come to mind to me         12      A Yes.
            13       is, like I said, the -- the Chicago Ventures, they tried   13      Q What is that?
            14       to get an account there, supposedly before I got there,    14      A It appears to be a list of the number of
            15       but they couldn't get an account open. So they got an      15   accounts at different firms, including Alpine and
            16       account open after I got there.                            16   Scottsdale, the market value of the securities, the cash
            17               I have talked to the PowerUp group. They had       17   or money market value and the market value of cash,
            18       an account there before I got there. Trying to sit         18   which I assume they are talking about fee credits.
            19       there and think -- I'm trying to think who -- who was it   19      Q And is that -- that's a document --
            20       opened that I know was a customer.                         20      A Wait a minute. Wait a minute.
            21           Q Do you know if any of these accounts came from       21      Q Yeah.
            22       Randy Jones?                                               22      A Wait a minute. Oh, market value plus cash.
            23           A No. I don't really know offhand. Like I
                                                                                23   Okay.
            24       said, they -- they had a fair amount of accounts opened
                                                                                24      Q All right. And it's a document received after
            25       before we got over there. The -- I will tell you, I
                                                                                25   signing the nondisclosure agreement?


                                                                 Page 114                                                       Page 116
             1       mean -- I'm just trying to be transparent -- what           1      A I -- I've never received this thing.
             2       probably changed, it was less about opening accounts and    2      Q You never received this?
             3       more about the sort of profile of the business that they    3      A Well, I've never looked at it. I can't say I
             4       were doing with those accounts changed a little bit.        4   never -- I received it in conjunction with this
             5           Q I'm going to call this Exhibit 12.                    5   application, but I've never looked at it before.
             6               (Exhibit Number 12 marked for identification.)      6      Q But you've actually received it, though?
             7       BY MR. SUSMAN:                                              7      A Yeah. Yeah. I received it.
             8           Q This is a e-mail from Chris Frankel to Chris          8      Q As part of your employment with Alpine;
             9       Frankel dated October 7, 2018. It's got a number of         9   correct?
            10       attachments. I didn't include all the attachments,         10      A Yes.
            11       honestly. The attachments that are included are the        11      Q Okay. Is this information that you consider
            12       Alpine Securities 2016 financial statement and reports,    12   confidential?
            13       the number of accounts in dollar values, and the           13      A Yeah. I think it's confidential.
            14       fidelity bond 2017 PDF.                                    14      Q And this is information concerning Alpine and
            15               MR. BANKER: For -- for the record, this            15   Scottsdale's business; correct?
            16           exhibit is confusing to me because it's got Hurry      16      A Yes.
            17           Bate stamps --                                         17      Q And this is information that's not publicly
            18               MR. SUSMAN: Correct.                               18   available, to the best of your knowledge?
            19               MR. BANKER: -- with the confidential marking       19      A Um -- I'm trying to think of whether this is
            20           three pages in, but it doesn't have anybody's Bate     20   or not in the call reports. I don't think it is. I
            21           stamp on the first two pages. And the second page      21   don't think it's publicly available.
            22           is blank. So I don't know what the second page is      22      Q And you sent this document to yourself on
            23           supposed to be.                                        23   October 7, 2018; correct?
            24               MR. SUSMAN: Second page is blank, which is         24      A Yep.
            25           irrelevant. The first page, though, is the e-mail.     25      Q And why did you send to it yourself?


                                                                                                    29 (Pages 113 to 116)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 30 of 45 PageID 1174

                                                               Page 117                                                        Page 119
             1           A Again, I was looking to help somebody become a       1      Q All right. So what is that document?
             2       nonbank IRA custodian. Believe me. I regret sending it     2      A It is the blanket fidelity bond for Alpine
             3       to myself. The attachments had nothing to do with it.      3   Securities.
             4           Q So what purpose did it have to send this             4      Q And does this contain information concerning
             5       document to yourself?                                      5   Alpine's business?
             6           A Well, there was two things. Is one I had done        6      A I don't know that it really does. I don't --
             7       business with Ascensus and their derivatives before.       7      Q No?
             8           Q All right.                                           8      A This thing -- these things are so boilerplate,
             9           A And so I wanted to make sure that I had the          9   and every firm's required to have it. I don't really
            10       contacts and an idea of sort of what was needed to get    10   think that there is much in the way of confidential
            11       an application to be a nonbank custodian. I assure you,   11   information in here.
            12       it nothing to do with any of the attachments to this      12          Again, I've never looked through the whole
            13       e-mail. Never sent them to anybody, never forwarded       13   thing. So I can't tell you that for sure, but I've seen
            14       them to anybody. Like I said, I wish I never sent it to   14   a million of these things, and I haven't really seen a
            15       myself.                                                   15   great deal of difference between one and another.
            16           Q And if you turn to the next document, which is      16      Q Do you consider it to be public -- is it
            17       Bates stamp Hurry 133 through 173.                        17   publicly available, to the best of your knowledge?
            18           A 133? I got 174 is -- oh, okay. Here we go.          18      A No. To the best of my knowledge, it's not
            19           Q Yeah, 133 through 173.                              19   publicly available.
            20           A Yep.                                                20      Q And you, in fact, sent it to yourself on
            21           Q Which I understand is all part of one               21   October 7, 2018; correct?
            22       document?                                                 22      A Yes.
            23              MR. BANKER: The Bates numbers are out of
                                                                               23      Q And then the final document starts at Hurry
            24           order.
                                                                               24   175 through 201. Do you see that?
            25              MR. SUSMAN: Are they?
                                                                               25      A Yes.


                                                               Page 118                                                        Page 120
             1               MR. BANKER: Yeah, it's --                          1       Q And what is that?
             2               THE WITNESS: Well, there is a 1 -- there is        2       A Well, let me see. 175 through 201. I assume
             3          a --                                                    3   that through 201 is part of the 2000 -- 10-1-2015 to
             4               MR. BANKER: It goes from 174 --                    4   9-30-2016 audited financials.
             5               THE WITNESS: 174.                                  5       Q Correct. What is that?
             6               MR. BANKER: -- to 133.                             6       A What is it?
             7          A That first document you asked me about,               7       Q Yeah.
             8       Jordan, with the number of accounts and stuff.             8       A The annual audited financials.
             9               MR. SUSMAN: Correct. We're going -- then we        9       Q Okay. Good. And is this information -- does
            10          turn the page, and it goes to 133.                     10   this document contain information related to Alpine's
            11               MR. BANKER: Right. I'm just saying that           11   business?
            12          it's --                                                12       A Yes.
            13               MR. SUSMAN: Yeah, correct.                        13       Q Is this information publicly available?
            14               MR. BANKER: -- it's not sequential.               14       A Some of it is.
            15               MR. SUSMAN: That's correct. We are in             15       Q But not all of it; correct?
            16          agreement.                                             16       A No, not all of it.
            17               So that the next document is the next             17       Q And is it -- and that nonpublic information is
            18          attachment, and it's -- it's Hurry 133 through 173.    18   the type of information that Alpine would generally try
            19       BY MR. SUSMAN:                                            19   to keep private; correct?
            20          Q Which would be the Broker-Dealer Guard Blanket       20       A If you say so.
            21       Fidelity Bond for Security Dealers Declarations.          21       Q Well, yes or no?
            22               Do you see that?                                  22       A I mean, I --
            23          A Through 173?                                         23          MR. BANKER: Object to form.
            24          Q Correct.                                             24       A Well, I mean, I heard Mr. Hurry testify to
            25          A Yeah, I'm with you.                                  25   that earlier. So I'll go with him on that.


                                                                                                  30 (Pages 117 to 120)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                          13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 31 of 45 PageID 1175

                                                                 Page 121                                                       Page 123
             1       BY MR. SUSMAN:                                              1   it, and send it back.
             2           Q Okay. And you sent this to your personal              2       Q Is this --
             3       e-mail on October 7, 2018; correct?                         3       A Check your e-mail.
             4           A Correct.                                              4       Q Does this document contain confidential
             5           Q And you've already told us why. You want to           5   information regarding the company's business?
             6       tell us again why you sent that to yourself on              6       A No, not really that I'm aware of.
             7       October 7, 2018?                                            7       Q You don't believe that the consulting
             8           A Yeah, because I was going to help another             8   agreement would be considered confidential?
             9       group try to become a nonbank custodian.                    9       A I don't really see anything to be gained or
            10           Q Okay. So you were using it for personal              10   lost by anybody knowing about a consulting agreement.
            11       reasons?                                                   11       Q Okay. So you don't think that consulting
            12           A I was using the contacts for personal reasons,       12   agreements are generally things that Alpine would try to
            13       yes, readily admit, but I also knew these people for       13   keep confidential?
            14       20-plus years.                                             14       A I don't know necessarily. Obviously, I was
            15           Q Which contacts were you using for personal?          15   the CEO of Alpine, and I didn't -- it didn't -- to me,
            16           A The people at Ascensus.                              16   it wasn't confidential. They might change their mind
            17           Q I see. And, again, this --                           17   now. They might have a different mind-set before.
            18           A But I was also working on this for Alpine.           18       Q Do you believe that this -- this document
            19       You know, in all fairness, I was working on the same       19   would fall within the nondisclosure agreement?
            20       thing.                                                     20          MR. BANKER: Object to form.
            21           Q In October --                                        21       A I'm not sure.
            22           A No, no. At the time, I guess it was still            22   BY MR. SUSMAN:
            23       open, but I did the same thing before. We used to get      23       Q Okay.
            24       prototype documents from them at Sterne Agee. But, yes,    24       A I would -- I would -- I'm supposed to -- I
            25       this was definitely for personal benefit.                  25   should shut up. I am. I think it's not in the public

                                                                 Page 122                                                       Page 124
             1          Q And, again, this e-mail and the attachments,           1   domain. But, I mean, to me, there is nothing -- there
             2       you did not delete those until this lawsuit began;          2   is no great state secret about it.
             3       correct?                                                    3       Q And, again, you didn't delete that until this
             4          A Correct.                                               4   lawsuit commenced; correct?
             5          Q And you did not deliver it to -- to plaintiffs         5       A That is correct.
             6       until this lawsuit began; correct?                          6       Q And you did not deliver it to plaintiffs until
             7          A Correct.                                               7   this lawsuit commenced; correct?
             8          Q All right.                                             8       A Correct.
             9              (Exhibit Number 13 marked for identification.)       9       Q All right. This is exhibit -- what am I on,
            10              MR. SUSMAN: Call this Exhibit 13.                   10   14? 14.
            11       BY MR. SUSMAN:                                             11          (Exhibit Number 14 marked for identification.)
            12          Q E-mail from Chris Frankel to Chris Frankel            12   BY MR. SUSMAN:
            13       dated July 13, 2017 Bates stamped Hurry 215 through 222.   13       Q It's an e-mail from Chris Frankel to Chris
            14       This is a document -- the attachment is a consulting       14   Frankel dated May 2nd, 2017, Bates stamped Hurry 229
            15       agreement for Steven Gribben.                              15   through 238.
            16              Do you see that?                                    16          Can you tell me what this attachment is to the
            17          A Yes.                                                  17   e-mail you sent to yourself?
            18          Q And this is a document you sent to yourself           18       A Yeah. Looks like it's an inquiry from FINRA.
            19       after you signed the non- -- nondisclosure agreement       19       Q And this is something you received after
            20       with Alpine; correct?                                      20   signing the nondisclosure agreement; correct?
            21          A Um-hum.                                               21       A Yeah.
            22          Q That's a "yes"?                                       22       Q Okay. And does this inquiry letter from FINRA
            23          A Yes. Sorry.                                           23   contain information regarding Alpine's business?
            24          Q Okay.                                                 24       A I assume so, yes.
            25          A Probably because I needed to execute it, scan         25       Q And is this -- this document from FINRA, do


                                                                                                    31 (Pages 121 to 124)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 32 of 45 PageID 1176

                                                                 Page 125                                                        Page 127
             1       you believe it's confidential?                              1        A Is the request confidential? Yeah. Yeah. I
             2              MR. BANKER: Object to form.                          2   think it's confidential.
             3       BY MR. SUSMAN:                                              3        Q And you sent this to yourself on May 2nd,
             4           Q I'll help you out. If you go to Hurry 231,            4   approximately two months after you initially received
             5       look at the letter itself, not the upper right-hand         5   it; correct?
             6       corner, but the upper left-hand corner. Under "FINRA,"      6        A Yeah. May 2nd, 2017.
             7       it says "Confidential."                                     7        Q And you received it in March 2017; correct?
             8              Do you see that?                                     8        A Um-hum.
             9           A Yes.                                                  9        Q Is that a "yes"?
            10           Q Do you believe this was sent to FINRA in             10        A Yes.
            11       confidence?                                                11        Q Okay. And do you have an understanding why
            12           A It wasn't sent to FINRA in confidence. It was        12   you sent it to yourself two months after you received
            13       from FINRA.                                                13   it?
            14           Q Thank you.                                           14        A Let me take a look. I'm sure it was something
            15              It was sent to Alpine from FINRA in                 15   that I was working on, but I'm trying to see why. I
            16       confidence; correct?                                       16   just don't recall. I mean, again, my -- my best guess
            17           A It was sent to me.                                   17   is it was a document I was working on on behalf of the
            18           Q It was sent to you in your capacity as the           18   firm.
            19       CCO; correct?                                              19        Q Two months after you received it?
            20           A Correct.                                             20        A Yeah.
            21           Q In confidence; correct?                              21           I mean, you guys want to know for sure. I'm
            22           A Yes.                                                 22   sure you could look and see when our response was to it.
            23           Q And this talks a lot about orphaned accounts,        23   And if there were any supplemental responses, it would
            24       as I understand that. Do you know what a -- what that      24   be part of the firm's books and records.
            25       would mean, an orphaned account?                           25        Q And just to be clear, you did not delete this

                                                                 Page 126                                                        Page 128
             1           A I think in the context of this they were              1   upon leaving Alpine; correct?
             2       talking about there was a correspondent firm that we had    2       A No.
             3       called ACAP that basically did a -- I don't know if they    3       Q And --
             4       did a BDW or they were thrown out of business --            4       A Didn't know I had it.
             5       actually, I think they were -- I can't remember which       5       Q -- you did not delete this until this lawsuit
             6       one it is. Maybe John recalls.                              6   commenced; correct?
             7              One way or another they had some regulatory          7       A Correct.
             8       issues, and then we were stuck with all these accounts.     8       Q And you did not deliver it to plaintiffs until
             9       And so when they say orphaned, the firm and the original    9   this lawsuit commenced; correct?
            10       brokers were not attached to the account.                  10       A Say the last one again, Jordan. Did not
            11           Q Is this information that's publicly available?       11   deliver it until the lawsuit commenced?
            12           A What part?                                           12       Q Correct.
            13           Q The --                                               13       A Correct.
            14           A The fact that ACAP went out of business?             14       Q This is Exhibit 15.
            15       Sure. The fact that ACAP cleared at Alpine. Sure.          15          (Exhibit Number 15 marked for identification.)
            16           Q What about the information regarding the             16   BY MR. SUSMAN:
            17       orphaned accounts?                                         17       Q This is an e-mail from Chris Frankel to Chris
            18           A I'm not sure what information.                       18   Frankel dated April 12, 2017, Hurry Documents 223
            19           Q Let me -- let me ask it this way: Do you             19   through 228.
            20       believe that --                                            20          What's your understanding of this document?
            21           A I don't know --                                      21       A I actually kind of recall some stuff about
            22           Q -- any regulatory request is confidential?           22   this because this was something I had never really done
            23           A I don't know if I would say "any," but I think       23   before, that this was -- my recollection was that I
            24       most are.                                                  24   think this was right -- I think it was after the initial
            25           Q Well, how about this one?                            25   FINRA arbitration came out against Scottsdale. I don't


                                                                                                    32 (Pages 125 to 128)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 33 of 45 PageID 1177

                                                                Page 129                                                         Page 131
             1       know if it was the initial or the appeal. I just can't      1   Request Manager.
             2       remember which one it was.                                  2       Q And is this information concerning Alpine
             3              But our attorney that was engaged in that,           3   business?
             4       Kevin Harnisch -- and, you know, I'm sure John was          4       A Yes.
             5       involved because he was part of the subject matter that     5       Q Is this information generally known?
             6       talked about hiring a PR firm, and I think this is a        6       A No.
             7       contract for the PR firm. So they were going to get         7       Q And --
             8       hired by Alpine and Scottsdale. So it was asking me to      8       A Well, the fact that they clear for these firms
             9       sign off on behalf of Alpine, I believe.                    9   is known, but the fact that they -- according to her,
            10           Q And do you consider this to be information           10   that they were missing a few due diligence documents
            11       concerning Alpine's business?                              11   would not be generally known.
            12           A Yes. Sure.                                           12       Q Right. The fact that they are getting this
            13           Q And information concerning Scottsdale's              13   request from FINRA would not be generally known;
            14       business?                                                  14   correct?
            15           A Yes.                                                 15       A That is correct.
            16           Q Okay. And this is something that would not be        16       Q And cannot be discovered anywhere as far as
            17       known to the public; correct?                              17   you know?
            18           A What, that they hired a PR firm?                     18       A Publicly?
            19           Q Correct.                                             19       Q Yeah.
            20           A Yeah, not that I'm aware of.                         20       A No. No. Not that I'm aware of.
            21           Q And to the best of your knowledge, you did not       21       Q And, again, you did not delete this e-mail
            22       delete that document until after this lawsuit commenced;   22   until this lawsuit commenced --
            23       correct?
                                                                                23       A No.
            24           A No. It's like -- this is typical. If I had
                                                                                24       Q -- to the best of your knowledge; correct?
            25       to sign something, this is what -- the way I would get
                                                                                25       A No.


                                                                Page 130                                                         Page 132
             1       it done if I wasn't in the office.                          1       Q You did not return it to plaintiffs until this
             2           Q And you did not deliver it to plaintiffs until        2   lawsuit commenced; correct?
             3       after this lawsuit commenced; correct?                      3       A Correct.
             4           A Correct.                                              4           (Exhibit Number 17 marked for identification.)
             5           Q All right.                                            5   BY MR. SUSMAN:
             6           A Nor has it ever been shared with anybody.             6       Q Call this Exhibit 17. It's an e-mail from
             7           Q This is Exhibit 16.                                   7   Chris Frankel to Chris Frankel dated August 28th, 2016,
             8               (Exhibit Number 16 marked for identification.)      8   Hurry 241 through 242. Have a look at this.
             9       BY MR. SUSMAN:                                              9           Tell me what your understanding of this e-mail
            10           Q E-mail from Chris Frankel to Chris Frankel           10   is.
            11       dated January 3rd, 2017, Bates stamped hurry 239 through   11       A This is an e-mail from Ross Marlin at FINRA to
            12       240. This is an e-mail from stacie.jungling --             12   me.
            13       jungling --                                                13       Q Who is Ross Marlin?
            14           A Jungling.                                            14       A Some FINRA staffer.
            15           Q -- @finra.org. What's your understanding of          15       Q Okay. And what's the nature of this e-mail?
            16       this e-mail from Ms. Jungling?                             16       A 2016, oh, this was -- we had thought about at
            17           A Give me a second. So this appears to be an           17   the time trying to move the retail business back in 2016
            18       e-mail from Ms. Jungling regarding an item in Request      18   from Alpine to Scottsdale, and this is, I guess, a
            19       Manager. And Request Manager is a tool for FINRA           19   response where FINRA wanted to put us through the paces
            20       members that is provided by FINRA for the -- when they     20   on it and say that it was a material event, we needed to
            21       request things in the examination process or on an         21   file a 1017 to do it, and I can't remember whether it
            22       ongoing request, they put it in there.                     22   was -- honestly, I'm trying to remember whether it was
            23               And so, essentially, you could have looked in      23   Scott -- Alpine to Scottsdale or Scottsdale to Alpine.
            24       there and seen this. So this is her cutting and pasting    24   I think it was Scottsdale to Alpine, as a matter of
            25       it into an e-mail for me so I didn't have to go look at    25   fact.



                                                                                                     33 (Pages 129 to 132)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 34 of 45 PageID 1178

                                                                 Page 133                                                        Page 135
             1               And they were trying to -- even though the           1       they are now. I will, though, represent that these
             2        accounts were all carried by Alpine, they were trying to    2       are, in fact, the complete and accurate attachments
             3        basically tell us that we needed to potentially file a      3       for the -- for the exhibit.
             4        1017.                                                       4           MR. HOLDER: What's the starting Bates number
             5            Q So this is information regarding Scottsdale           5       again?
             6        and Al- -- and Alpine; correct?                             6           MR. SUSMAN: 255.
             7            A Yes.                                                  7   BY MR. SUSMAN:
             8            Q And is this information that would be                 8       Q And, again, yeah, they -- and this e-mail was
             9        generally known to the public?                              9   sent by Mr. Frankel to himself several times, but let's
            10            A No.                                                  10   just deal with this one.
            11            Q And would this inquiry from Ms. --                   11           Mr. Frankel, do you see what I'm looking at
            12        Ms. Marlin -- no, Mr. Marlin.                              12   here?
            13            A I can't remember what it is either.                  13       A Yes. The stuff with the sticky notes on it?
            14            Q -- from Ross Marlin at FINRA be publicly             14       Q Yeah. What's your understanding of what
            15        available?                                                 15   those -- what those documents are?
            16            A No.                                                  16       A Well, these are our customers -- our customer
            17            Q Okay. And you e-mailed it to yourself on             17   fee schedule at Alpine, and I think -- I don't know if
            18        August 28th, 2015?                                         18   Scottsdale's is included in here or not; but it is
            19            A It appears to be so.                                 19   related to conversations between, you know, Henry
            20            Q All right. And you did not delete this until         20   Diekmann, myself, and John about tweaking the fee
            21        this lawsuit commenced; correct?                           21   schedule.
            22            A Correct.                                             22       Q Okay. And this actually contains what appears
            23            Q And you did not return it to plaintiffs until        23   to be John Hurry's notes on it; correct?
            24        this lawsuit commenced; correct?                           24       A Yeah. It appears to be, and that's pretty
            25            A Correct.
                                                                                 25   typical of, you know, what John might do if I asked his

                                                                 Page 134                                                        Page 136
             1               MR. SUSMAN: Call this Exhibit 18.                    1   opinion about something.
             2               (Exhibit Number 18 marked for identification.)       2       Q So if you look at the top page where it's an
             3       BY MR. SUSMAN:                                               3   e-mail from John Hurry to you, Mike, and Henry Diekmann,
             4           Q This is an e-mail from Chris Frankel to Chris          4   dated August 14th, and it says "Some thoughts on
             5       Frankel dated August 15, 2016 -- dated -- Hurry 255          5   changes. Please advise," so that seems to corroborate
             6       through -- actually 255 through 256, and then the            6   with your understanding that these were actual notes
             7       attachment does not have Bates stamps on it. However, I      7   from John Hurry on these themes; correct?
             8       will -- and this is one that we were talking about.          8       A Yeah, well, it appears if you look down
             9           A I remember this is the one that you                    9   before, it's -- where I'm saying "John/Henry, Attached
            10       referenced.                                                 10   are the fee schedules," blah, blah, blah, "if you guys
            11           Q Yeah, this is the one I referenced.                   11   have ideas for changes, just write them on," et cetera,
            12               MR. BANKER: These show up somehow                   12   et cetera, et cetera.
            13           electronically --                                       13       Q Okay.
            14               MR. SUSMAN: Correct --                              14       A So these do appear to be John's sort of
            15               MR. BANKER: -- but not -- you can't --              15   suggestions as it relates to the question that I posted
            16               MR. SUSMAN: It's a total pain in the butt           16   to him.
            17           too. And one way that they were produced by either      17       Q And are these sort of internal discussions
            18           you or us, it had the highlighted but not -- first      18   regarding fee schedules something that are publicly
            19           of all, in this deposition they were produced           19   known?
            20           without any highlights. Then there is also you can      20       A Are the internal discussions publicly known?
            21           produce it with just the highlights, and then --        21       Q Yeah.
            22               MR. BANKER: Okay.                                   22       A No.
            23               MR. SUSMAN: -- then that's why there is not         23       Q And you sent this document to yourself on
            24           the Bates stamp on it is that to actually get the       24   August 15, 2016; correct?
            25           stickies, they have not been produced. So here          25       A Correct.



                                                                                                     34 (Pages 133 to 136)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 35 of 45 PageID 1179

                                                                 Page 137                                                       Page 139
             1            Q And do you know why you did that?                    1   pursuant to the regulatory request.
             2            A I was probably printing it out to look at            2      Q And what was the regulatory request?
             3        stuff.                                                     3      A I would have to look it up and see, but I
             4            Q Did you ever show this document to anyone?           4   think it was asking if I had any documents in my
             5            A No.                                                  5   possession related to our fee schedule.
             6            Q Did you tell plaintiffs that you were sending        6      Q And --
             7        this document to your personal e-mail account?             7      A And this was from years before, but --
             8            A No.                                                  8      Q When did you receive that request?
             9            Q And, again, when you left Scottsdale, did            9      A You know, I would imagine it was probably
            10        you --                                                    10   somewhere close to the date sent.
            11            A I never was at Scottsdale.                          11      Q And have you had other communications with
            12            Q Thank you.                                          12   FINRA about plaintiffs in this matter?
            13               When you left Alpine, you did not delete this      13      A In which matter?
            14        document, to the best of your knowledge; correct?         14      Q The plaintiffs in this matter. Have you had
            15            A No.                                                 15   any --
            16            Q No, that's not correct?                             16      A Oh, about the plaintiffs --
            17            A No, I meant to affirm -- I did not delete it        17      Q Yeah.
            18        when I left is what I was trying to say.                  18      A -- in this matter. I got OTR'd back in I
            19            Q And you did not deliver this to plaintiffs          19   think it was the first couple of days in March maybe.
            20        until this lawsuit commenced; correct?                    20      Q March of 2019?
            21            A That is correct.                                    21      A Yes.
            22            Q All right. Did you ever send this document to       22      Q What was the nature of the OTR?
            23        FINRA?                                                    23      A It was really about the -- the exam that
            24            A I don't think so. I know I sent -- I will           24   was -- that FINRA was conducting; and I think they
            25        tell you that that I did send one document that they      25   started conducting it, you know, sometime in the fall,


                                                                 Page 138                                                       Page 140
             1       8210'd me because they asked if I had anything regarding    1   early winter towards -- whenever the exam was I think at
             2       fee schedules. And whether it was this or something         2   the end of 2018.
             3       else, I'm not sure.                                         3      Q The exam of who?
             4           Q Okay. So --                                           4      A Alpine.
             5           A It was pretty innocuous, though.                      5      Q And --
             6           Q Well, you previously said you don't share             6      A It was nothing about Scottsdale.
             7       these documents with anyone; correct?                       7      Q -- when did FINRA first contact you regarding
             8           A Not that I'm aware of. I can -- I can try to          8   Alpine regarding that exam?
             9       check and see which one it is.                              9      A Maybe a week before or something like that.
            10           Q Going to make it really easy. Call this              10   Maybe two weeks.
            11       Document 19.                                               11      Q And --
            12               (Exhibit Number 19 marked for identification.)     12      A I don't recall.
            13       BY MR. SUSMAN:                                             13          MR. BANKER: And, Chris --
            14           Q The correspondence between you and Heather           14          THE WITNESS: I'm sorry.
            15       Freilburger (as pronounced) at FINRA.                      15          MR. BANKER: Chris, I don't know the rules on
            16           A Freiburger.                                          16      this stuff, but, you know -- and I don't know the
            17           Q Freiburger. Thank you.                               17      extent to which you're permitted to disclose.
            18               Where it looks like you are forwarding this to     18      A I'm not -- I can -- I can disclose whatever I
            19       Ms. Freiburger. Do you see that?                           19   want.
            20           A Yes.                                                 20          MR. BANKER: Okay. If you say so, but I
            21           Q You sent that to Ms. Freiburger on January 24,       21      don't --
            22       2014. Do you recall sending to it Ms. Freiburger?          22      A Yes. No.
            23           A Yes. I don't recall this particular document         23          MR. BANKER: I don't know what the rules are.
            24       because, like I said, when I looked at it there was no     24      A There is no secret there. It's part of the
            25       stickies. But I do remember forwarding a document          25   record.


                                                                                                    35 (Pages 137 to 140)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 36 of 45 PageID 1180

                                                                 Page 141                                                        Page 143
             1       BY MR. SUSMAN:                                              1       Q Okay.
             2          Q All right. You left Alpine October 31, 2018.           2       A Not as I understand the privilege to be, but
             3       We have this e-mail that you sent to Heather Freiburger     3   I'm not an expert on it. My understanding was I thought
             4       January 24, 2019. Do you have other communications with     4   it was just supposed to be for legal advice. I don't
             5       FINRA regarding Alpine in that time frame?                  5   think there is anything wrong with anything -- look, I
             6          A Not that I recall, no.                                 6   could call a spade a spade. I don't think there is
             7          Q And between this e-mail on January 24, 2019,           7   anything wrong with anything in these documents at all
             8       and when you were OTR'd in March of this year, did you      8   whether they are John's comments or not. He didn't do
             9       have other communications with FINRA about Alpine?          9   anything wrong.
            10          A Between January and March?                            10       Q Did you ever contemplate purchasing Alpine?
            11          Q Yep.                                                  11       A No.
            12          A No, not that I'm aware of.                            12       Q You never --
            13          Q So --                                                 13       A No.
            14          A Certainly don't recall anything.                      14       Q -- approached Mr. Hurry about purchasing
            15          Q -- any other communications with FINRA                15   Alpine?
            16       regarding Alpine that you recall, as you sit here?         16       A I talked to him about it. I've talked to
            17          A Um --                                                 17   him -- you know, I heard about that. I wasn't in the
            18          Q That is, since you left Alpine?                       18   room. I think I mentioned it to John -- you know, once
            19          A Since I left Alpine? I -- trying to think.            19   I remember mentioning it to him about potentially buying
            20       You know, yeah. I did get a phone call several weeks       20   in, not outright purchasing, and then we talked very
            21       ago from the same individual, Heather Freiburger, saying   21   briefly -- I mean, we were probably talking about a 15-,
            22       that they were going to send me an 8210, but I haven't     22   20-minute thing -- and he dismissed it that he was
            23       seen anything.                                             23   talking about some of the issues that he was going
            24          Q What's an 8210?                                       24   through, and I think, "Well, maybe you ought to" -- I
            25          A Basically, produce or else or answer or else.         25   don't know if I said, "Sell to it me."

                                                                 Page 142                                                        Page 144
             1            Q Answer what?                                         1          I don't have the money to buy it, but I
             2            A Their questions, whatever questions they have.       2   thought that, you know, my advice to John at the time --
             3            Q Do you know what the question concerned?             3   and this was probably -- I don't know exactly what the
             4            A No, I don't.                                         4   time was, but I know what was surrounding it. Was, you
             5            Q And when you say "or else," what?                    5   know, "John, you ought to -- if I were you I would be
             6            A Well, basically, that you have no choice but         6   thinking about slipping out of the pool quietly."
             7       to answer their questions when they pose them to you.       7      Q What were the issues surrounding it that you
             8       It's just an official way of saying, "Here's our            8   refer to?
             9       questions. Answer."                                         9      A That, you know, this was when at one point in
            10            Q Are they questions regarding Alpine?                10   time that, you know, I think -- look, I don't want to
            11            A Yeah, I would assume so.                            11   put words in his mouth, and I can't tell you, but I
            12            Q Why do you assume so?                               12   think that John -- and I think rightly so, and I'm not
            13            A Because I think she said that it was about          13   sure he deserved it either, but where you had the
            14       Alpine. I guess it's about the exam.                       14   government sniffing around, threatening -- potentially
            15            Q Looking at Exhibits 18 and 19 --                    15   threatening him with stuff.
            16            A You're talking about these two things.              16          And when you talk about a threat of, you know,
            17            Q Yeah, these two things. The original --             17   prospective jail time, I think you got to question, you
            18            A Yeah.                                               18   know, do I want to face that or not, and I think he was
            19            Q -- the original e-mails went from John Hurry        19   questioning that. I'm not saying that he invited me to
            20       to you, Mike, and Henry Diekmann. Mike's an attorney;      20   bid on the firm. He never did any such thing. But I
            21       correct?                                                   21   said, "Well, maybe you ought to think about selling it
            22            A He is an attorney.                                  22   and carry back a big note." It was pretty damn
            23            Q Do you believe that these documents are             23   innocuous.
            24       attorney-client privilege?                                 24      Q And how long did that conversation last, about
            25            A No.                                                 25   15 minutes you said?



                                                                                                    36 (Pages 141 to 144)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 37 of 45 PageID 1181

                                                                Page 145                                                         Page 147
             1           A Oh, I don't even know if it lasted that long          1   Alpine during that time that -- August 1st through
             2       because I kind of recall not his direct response but his    2   October 31st, did you consult at other places?
             3       general response was that he thought it would just be       3       A I think there was a little bit of overlap,
             4       way too complicated to even think about doing that from     4   yes.
             5       a tax standpoint, from other issues that were not           5       Q Where at?
             6       discussed and minutia.                                      6       A For Atlas Bank Panama.
             7           Q And that was the only conversation you ever           7       Q What did you do for them?
             8       had about potentially buying into Alpine?                   8       A I was consulting for them. Again, they had a
             9           A You know, we had a very brief conversation. I         9   contract to purchase a broker-dealer that I think that
            10       remember throwing it out there to him on the phone. You    10   they executed back in September of 2017, and they were
            11       got to remember, John and I -- you know, for a long        11   trying to get FINRA approval to consummate the purchase.
            12       time, I mean, too, I'd probably spend three or four        12   They thought that a broker-dealer basically -- because
            13       hours on the phone with him, you know, on a regular        13   the firm used to self-clear. What they -- they found
            14       basis.                                                     14   out, you know, about I would say 45 days after I signed
            15           Q Had you prior to that ever considered                15   the agreement, they got the approval to purchase the
            16       purchasing a broker-dealer?                                16   firm. But then what they found out was FINRA told them
            17           A Yeah.                                                17   that they needed to go through a 1017 process to
            18           Q Which one?                                           18   self-clear. So they never consummated the purchase.
            19           A Well, before I joined Alpine -- and, you know,       19       Q Were you interested in purchasing a
            20       I talked to John about this too. I told him what my        20   broker-dealer when you left Alpine?
            21       plans were before I joined there -- was I looked at        21       A Was I interested?
            22       potentially purchasing a firm called Spartan that was      22       Q Yeah.
            23       here in St. Petersburg, and I was going to maybe try to    23       A I mean, yeah, I've always had a peripheral
            24       take it self-clearing. And then there was a clearing       24   interest in purchasing a broker-dealer, but it wasn't --
            25       firm -- and I can't even remember the name of it, but      25   I wasn't necessarily on a mission to do it. The two

                                                                Page 146                                                         Page 148
             1        they really just cleared for proprietary business down     1   entities that I considered purchasing, I didn't seek
             2        in South Florida that I considered purchasing as well.     2   them out, you know. I had shareholders at Quantex call
             3            Q Do you recall the name? If you don't --              3   me and said, okay, you know, this looks like an
             4            A Not the South Florida operation.                     4   interesting opportunity. And the same thing with Ziv.
             5            Q Okay. If you were to have bought into Alpine,        5   I didn't seek it out. I had people seek me out in it.
             6        where would you have gotten the financing?                 6       Q Did they know that you were interested in
             7            A My bank account.                                     7   purchasing a broker-dealer?
             8            Q You had sufficient funds?                            8          MR. BANKER: Object to form.
             9            A Never discussed a number, but I wouldn't -- I        9       A I don't -- you know, I don't know what they
            10        wouldn't write a check for any more money than I have.    10   would know or not know. Not that I'm aware of.
            11        It would be like rubber.                                  11   BY MR. SUSMAN:
            12            Q What does that mean?                                12       Q And --
            13            A That means that, if you write a check for more      13          MR. BANKER: Probably about time for a break.
            14        money than you have in the bank, the check doesn't        14          MR. SUSMAN: Let's take a five-minute break,
            15        clear.                                                    15       and I've got about 15 more minutes.
            16            Q So it bounces?                                      16          MR. BANKER: Okay. I'm not trying to rush
            17            A That's what some people say.                        17       you, but every hour --
            18            Q That's what "like rubber" means?                    18          THE WITNESS: I can keep going if you guys
            19            A Yes.                                                19       want to keep going.
            20            Q So you left Alpine October 31st.                    20          (Off-the-record discussion held.)
            21            A I left Alpine October 1st -- or August 1st.         21          MR. BANKER: Yeah, Chris, an hour is long
            22            Q But then you continued as a consultant until        22       enough.
            23        October 31st?                                             23          THE VIDEOGRAPHER: Going off the record at
            24            A Correct.                                            24       5:47.
            25            Q And when you were a consultant for -- for           25          (Off the record from 5:47 p.m. until


                                                                                                     37 (Pages 145 to 148)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 38 of 45 PageID 1182

                                                                 Page 149                                                       Page 151
             1           5:56 p.m.)                                              1   biggest change at Vision is that Vision had some
             2              THE VIDEOGRAPHER: Going back on the record at        2   parameters in terms of kind of they were a little --
             3           5:56.                                                   3   they had things that I thought were a bit restrictive
             4       BY MR. SUSMAN:                                              4   and not necessarily well thought out about the
             5           Q Just want to circle back on things. You               5   transactions that they would take. So a lot of it has
             6       mentioned that you were contacted regarding purchasing      6   to do with the underlying price of the securities.
             7       two broker-dealers; correct?                                7       Q Go on?
             8           A Correct.                                              8       A So, like, I think they had a policy in place.
             9           Q Did you put the word out there that you were          9   They wouldn't -- you know, they wouldn't take a stock
            10       interested in purchasing a broker-dealer?                  10   under a dime or something like that. So, you know, when
            11           A No.                                                  11   I've gotten there, we've definitely taken lower-priced
            12           Q These were just out-of-the-blue calls to you?        12   securities.
            13           A Totally separate people. The people that             13       Q But isn't the difference that Alpine and
            14       contacted me on Quantex were people that -- the one guy    14   Scottsdale actually know their customers and COR doesn't
            15       is a guy I've known for a long time, a guy named John      15   know their customers?
            16       Tabacco. He's a minority shareholder. The two parties      16       A No. COR knows the customers in that space for
            17       have nothing to do with the other.                         17   sure.
            18           Q And is it your understanding that Alpine and         18       Q They do. They don't have -- wait. Wait. So
            19       Scottsdale are two of the most profitable broker-dealers   19   is COR under the same know-your-customer regulations
            20       in the OTC market?                                         20   that FINRA puts on Alpine and Scottsdale?
            21           A I don't know if I can quantify that. I will          21           MR. BANKER: Object to form. You said COR?
            22       tell you that -- I -- I can't really comment to that. I    22           THE WITNESS: Yeah. He's talking about COR.
            23       could comment on the profitability of those as             23       I know where they are going.
            24       broker-dealers. I've seen a lot of broker-dealer P&Ls      24       A Yeah. We believe that we had that
            25       being in the clearing business.                            25   responsibility in that space.

                                                                 Page 150                                                       Page 152
             1           Q Okay. And what's your understanding of --             1   BY MR. SUSMAN:
             2           A They are very profitable businesses.                  2      Q Who did?
             3           Q Since you've been at Vision, have you tried to        3      A COR/Legent.
             4       implement anything to mimic the model that you saw at       4      Q Did the broker-dealers know the customers, not
             5       Alpine?                                                     5   COR? You are saying that COR actually knew the
             6           A No. There is no -- no secret sauce to their           6   customers?
             7       model.                                                      7      A Yeah --
             8           Q There is not?                                         8         MR. BANKER: Object to form.
             9           A No. None. The biggest thing to that model             9      A -- in that space, yes. We reviewed every
            10       is, you know, it's not any kind of process. It's not       10   transaction.
            11       any kind of procedure. We did the same stuff at COR.       11   BY MR. SUSMAN:
            12       We just didn't capture the commission. It was being        12      Q Okay.
            13       captured mostly by the introducing firm. We had the        13         (Exhibit Number 20 marked for identification.)
            14       same -- you know, very similar structure in terms of       14   BY MR. SUSMAN:
            15       review, Section 5 review, AML review.                      15      Q Document we've looked at before today. It's
            16              You know, the biggest thing to me -- and,           16   an e-mail to Chris Frankel to Peter Ziv dated
            17       look, I think that to some extent he ought to be, you      17   November 13, 2018, and then it's got -- the subject is
            18       know -- I don't know if applauded is the right word, but   18   "Trade Blotter," and the attachment is a Copy of Sample
            19       I certainly respect it is, you know, John's willingness    19   TradeBlotterOTCStocks. It's an Excel sheet.
            20       to engage in that type of business, and he's been well     20         You seen this before?
            21       rewarded for it.                                           21      A Yes.
            22           Q Have you made -- have you tried to implement         22      Q And what's -- what is this document?
            23       any changes in Vision that replicate what you saw at       23      A It's a sample trade blotter.
            24       Alpine?                                                    24      Q And where did you obtain this?
            25           A No. No. The -- like I told you, probably the         25      A From Randy Jones.


                                                                                                    38 (Pages 149 to 152)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 39 of 45 PageID 1183

                                                                 Page 153                                                          Page 155
             1           Q And where was Randy Jones when you obtained it         1   none.
             2       from him?                                                    2      Q Okay. So it's fair to say you could not
             3           A I don't know whether he was at Scottsdale or           3   obtain this information from a public source in this
             4       at Alpine. I don't -- I don't know which one.                4   format?
             5           Q But he was working for one of the plaintiffs,          5      A In its totality, no. I mean, it's there, but
             6       and you --                                                   6   you wouldn't know it verbatim.
             7           A Yeah.                                                  7      Q And why did you want this information?
             8           Q -- got this from him?                                  8      A Because at the time when I was talking about
             9           A Yeah, he was.                                          9   purchasing Ziv, when you -- when you buy a broker-dealer
            10           Q When did you ask him to give you this?                10   as a regulated entity, if you reach an agreement to
            11           A Probably around that time that it was sent.           11   purchase, right, you can't just go in there and buy it
            12           Q So approximately after you had left Alpine?           12   the next day. You have to go through a regulatory
            13           A I believe so.                                         13   approval process.
            14           Q And how did you contact Mr. Jones and ask him         14          And so, you know, what was contemplated is
            15       for this?                                                   15   that, you know, if we could execute a letter of intent,
            16           A I imagine I called him.                               16   then if we could execute a purchase agreement, then we
            17           Q And what did you say?                                 17   would go in there and start actually working at the
            18           A I said, "Hey, do you think you could help me          18   firm.
            19       put together a sample trade blotter."                       19          And so the idea was, if we went in there and
            20           Q And why did you ask him for this?                     20   started working at the firm, was, you know, what would
            21           A Because Randy was in charge of trading and            21   sort of the business look like, what's a representative
            22       trading supervision when I was at Alpine.                   22   sample? Where he said at the time, he was, like, "Well
            23           Q Is this information publicly available?               23   maybe I would let you run, like, five trades a day."
            24           A This particular information?                          24          And I was, like, "Oh, you know, that's not
            25           Q Yes.                                                  25   going to work." I said, "Well, let me give you a

                                                                 Page 154                                                          Page 156
             1            A Yeah, I think it is.                                  1   representative sample of what it might look like," in
             2            Q Really? In this format?                               2   that interim period between executing a purchase and
             3            A Well, what do you mean in this format?                3   being able to get regulatory approval to close on a
             4            Q Where could I obtain --                               4   purchase transaction. And so that was the context of
             5            A You could obtain that particular --                   5   what this was showed to him.
             6            Q -- all of this information in one place?              6      Q So it's showing him what the trades per day
             7            A OTC Markets.                                          7   are at Alpine; correct?
             8            Q And they would tell me -- it would give me a          8      A I don't know if it's Alpine for sure or not.
             9        record just like this?                                      9   I heard John say it was.
            10            A It would be pretty doggone -- when you say           10      Q But you don't know if it's Alpine or
            11        "just like this" --                                        11   Scottsdale?
            12            Q Yeah.                                                12      A No.
            13            A -- define that for me.                               13      Q And aren't you telling Mr. Ziv that this is
            14            Q Well, why didn't you go to OTC Markets to            14   the type business that you'll be able to do at Ziv if
            15        obtain why did you call Randy Jones?                       15   you were to purchase it?
            16            A I could have gone and pulled stuff off of OTC        16      A I said that that would be a representative
            17        Markets, but it just would have just been sort of          17   sample of what we would like to do.
            18        random. Here's a little bit here. Here's a little bit      18      Q Okay. So it's basically taking Alpine's
            19        there. And you could have pulled up some of this stuff     19   business?
            20        as well.                                                   20      A Doesn't necessarily say taking Alpine's
            21            Q But could you -- could you pull up all of this       21   business.
            22        information from OTC Markets?                              22      Q Well, where would this come from?
            23            A In one -- in sort of -- in consolidated, I           23      A What do you mean where would it come from?
            24        think you could get all the information, but the chances   24      Q Where would you get these kinds of trades?
            25        of it coming out in this fashion are, like, slim and       25      A This kind of business is done every day.


                                                                                                      39 (Pages 153 to 156)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                              13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 40 of 45 PageID 1184

                                                                Page 157                                                        Page 159
             1           Q Was Ziv doing these kind of trades?                   1   call?
             2           A No. No. No. No, they were --                          2        A The primary purpose of the call was that, when
             3           Q So then where were you going to get these             3   I had gotten introduced to Ziv, one of the main things
             4       trades that would you bring to Ziv?                         4   about Ziv is Ziv is what's called an OCC member firm.
             5           A Oh, we would have to solicit customers to get         5   And what that means, it's the Options Clearing
             6       the trades.                                                 6   Corporation. So supposedly -- and I know something
             7           Q And did you solicit customers from Alpine?            7   about options, but I'm far from an expert about
             8           A To go to Ziv?                                         8   options -- is that they are sort of peddling the firm
             9           Q Yeah.                                                 9   that there was some unique value because they were
            10           A No.                                                  10   grandfathered as an OCC member.
            11           Q Were you planning on soliciting customers from       11           And so, you know, John definitely introduced
            12       Alpine?                                                    12   me, you know, not formally, but said, "Hey, call this
            13           A If I could -- if I could have bought it, I           13   guy." I don't deny that. So -- and then, you know, as
            14       would solicit customers that I knew, some of which had     14   I had gotten to know Jim Kelley a little bit -- and I
            15       accounts at Alpine.                                        15   don't know him that well -- you know, he told me he was
            16           Q And, in fact, you are now soliciting customers       16   originally from Chicago.
            17       from Alpine?                                               17           He represented that he knows all these options
            18           A I had customers of which I knew, some of which       18   people. So I was sitting there trying to reconcile the
            19       had an account at Alpine, yes. I just gave you the --      19   dollar amount that Ziv wanted for the firm versed
            20       you know, like I said, I definitely -- even though they    20   upon -- verse what I thought it was worth. So I was
            21       tried to open an account before, I circled back to         21   sitting there thinking, geese, you know, maybe this
            22       Chicago.                                                   22   options functionality is worth more than I know.
            23           Q And have you contacted other customers of            23           So I picked up the phone to call Jim Kelley
            24       Alpine to bring them over to Vision?                       24   and say, "Hey, Jim, you know, I'm looking at this firm.
            25           A I'm trying to think if there is anybody that         25   It's an OCC member. I know you're from Chicago. Do you

                                                                Page 158                                                        Page 160
             1       didn't have an account over there that I talked to. You     1   think there is really any value there, and would that
             2       know, yeah, like I talked to Felecia Preston at EMA, but    2   be?"
             3       she solicited me. So once I landed over there, I went       3      Q And what did he say?
             4       back to her and said, "Hey, I'm over here now."             4      A You know, he didn't -- he thought there was
             5              Trying to think of who else there is. The            5   some value there, but he said that he had thought that
             6       Continuation Capital guys, I don't think they have done     6   he would have to check with some other people that he
             7       any business, but I've talked to them.                      7   knew in Chicago.
             8          Q But you have contacted them to try and solicit         8      Q Did you speak to him after that call?
             9       their business division; correct?                           9      A No.
            10          A Yes.                                                  10      Q It was just one phone call?
            11          Q Okay. Who is Jim Kelley?                              11      A Just one phone call.
            12          A We talked about that before.                          12      Q Have you told me everything you recall about
            13          Q Who is he?                                            13   that call?
            14          A He's some guy. I mean --                              14      A I know that Jim talked about he was literally
            15          Q How do you know Jim Kelley?                           15   loading up a truck getting ready to go visit his son or
            16          A Same thing that I said earlier. I said that           16   bring some stuff out to his son in Denver. I would
            17       the way that I met Jim Kelley was John asked me to give    17   dispute some of what Jim Kelley said and some of what
            18       him a call, and John had met him before I did.             18   John said today.
            19          Q You contacted Jim Kelley after you left               19      Q I want to know what actually was said.
            20       Alpine; correct?                                           20      A I don't remember exactly what he said, but I
            21          A Yes.                                                  21   can tell you that, if Jim Kelley said I solicited money
            22          Q When was that?                                        22   from Jim Kelley, to the best of my knowledge, Jim Kelley
            23          A I don't know the exact date that that                 23   doesn't have any money. I wouldn't solicit money from
            24       occurred.                                                  24   him.
            25          Q When was the -- what was the purpose of the           25      Q Were you soliciting for him to make --



                                                                                                    40 (Pages 157 to 160)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 41 of 45 PageID 1185

                                                                 Page 161                                                      Page 163
             1           A    An introduction to money?                          1   to Vision?
             2           Q     -- introductions?                                 2       A No. I told you, he's been contacting me
             3           A    No.                                                3   trying to get an account open, of which I've refused to
             4           Q     No?                                               4   do.
             5               Were you -- did you tell Jim Kelley that you        5       Q So he contacted you after you left Alpine?
             6        were planning on competing with Alpine?                    6       A Yes.
             7            A Not that I can recall, but that -- I'll put it       7       Q What about Lou Posner?
             8        this way: I wouldn't have said anything to Jim Kelley      8       A Who?
             9        in that conversation that I wouldn't have said directly    9       Q Lou Posner?
            10        to John Hurry.                                            10       A Oh, he works with Al at Auctus. What about
            11            Q Did you say anything about John Hurry to Jim        11   him.
            12        Kelley?                                                   12       Q How do you know Lou Posner?
            13            A Not that I recall, no.                              13       A From Al.
            14            Q Did you tell Mr. Kelley the type of numbers         14       Q Who is Al?
            15        that you were planning on doing at Ziv?                   15       A Al is one of the principals at Auctus.
            16            A No.                                                 16       Q And how did you meet Mr. Posner?
            17            Q And you were not trying to solicit Jim Kelley?      17       A They used to have an account with us at COR.
            18            A No. I was trying to solicit his advice as to        18   I've never -- I've actually never physically met the
            19        the value of the options component of this firm. That     19   guy.
            20        was the purpose of the phone call.                        20       Q And who is Al? What's Al's last name?
            21            Q And since you left Alpine, have you contacted       21       A Al Sollami.
            22        Sam Oshana?                                               22       Q And how do you know Al Sollami?
            23            A Yeah, I've talked to Sam.                           23       A They had accounts at COR.
            24            Q Who is Sam?                                         24       Q And who is Vince Sbarra?
            25            A Sam works with Bryan Collins.                       25       A Vince has a fund called EROP, E-R-O-P.


                                                                 Page 162                                                      Page 164
             1            Q Who we talked about previously. And who              1       Q When did you first meet Vince Sbarra?
             2        introduced you to Sam Oshana originally?                   2       A I think I first met him at -- while I was at
             3            A Bryan Collins.                                       3   Alpine.
             4            Q And who introduced you to Bryan Collins, just        4       Q And --
             5        refresh my memory?                                         5       A Not -- I don't think I physically met him at
             6            A Bob Eide, ten years ago.                             6   Alpine, but that's when I became -- came to know him.
             7            Q And since you left Alpine, have you spoken to        7       Q In what capacity did you come to know him?
             8        Adam Long?                                                 8       A He did business at Alpine and some conference
             9            A Yes.                                                 9   calls and stuff that we would have with clients.
            10            Q Who is Adam Long?                                   10       Q And have you solicited him to bring business
            11            A Adam is a guy that lives down in Puerto Rico        11   to Vision?
            12        that I've known for ten-plus years. He was a broker at    12       A No, he solicited me.
            13        several correspondents of mine.                           13       Q He just called you --
            14            Q What have you spoken to him about?                  14       A And he --
            15            A Most recently I spoke to Adam about -- he's         15       Q -- out of the blue?
            16        been trying to open an account at Vision, but he wants    16       A He calls me on a regular basis.
            17        to pay nothing. So we haven't opened an account for       17       Q And he called you on a regular basis after you
            18        him.                                                      18   left Alpine?
            19            Q Did Mr. Long have an account at Alpine or           19       A Yes.
            20        Scottsdale?                                               20       Q Who is Matthew Myers?
            21            A I think Adam had an account -- he didn't            21       A Don't know offhand.
            22        individually, but an entity that he worked with that I    22       Q Do you know Charles Cleland?
            23        don't think is still intact had an account at Alpine, I   23       A Yeah.
            24        believe.                                                  24       Q Who is Charles Cleland?
            25            Q And you contacted him to solicit his business       25       A Chip was actually the big brother of my


                                                                                                   41 (Pages 161 to 164)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 42 of 45 PageID 1186

                                                                Page 165                                                         Page 167
             1       fraternity's best friend at Florida State. He's a           1   Vision?
             2       lawyer down in Sarasota. Chip actually did -- for years     2      A Yes.
             3       did a ton of 3(A)(10) transactions down there, and now      3      Q Not as correspondent but as direct OTC stocks?
             4       he is a partner in a fund down there called Continuation    4      A That's my understanding, yes.
             5       Capital.                                                    5      Q Okay. Well then --
             6           Q Did he have any business at Alpine?                   6      A Again, I'm not -- I'm not ultimately familiar
             7           A Yes. They opened up at Alpine because of me.          7   with all the business that's gone on there. I mean, I
             8           Q And do they continue to work at Alpine --             8   just haven't been there very long.
             9       business at Alpine?                                         9      Q And just real quick, just so I'm clear, Randy
            10           A I don't know.                                        10   Jones started at Vision before you?
            11           Q He has he brought business over to Vision?           11      A Yes, slightly before.
            12           A I do -- I know they are one of the ones              12      Q And do you know if these OTC -- pardon me --
            13       that -- because they told me they did a bunch of           13   these clients that you are going to name had business at
            14       business at that Austin Trust.                             14   Vision prior to Randy being there?
            15           Q And have they brought business over to Vision?       15      A I believe they did.
            16           A No.                                                  16      Q Okay.
            17           Q And you mentioned Felecia Preston. Who is            17      A Again, I -- you know, I'm just telling you
            18       Felecia Preston?                                           18   that I'll give you an attempt. You to got to take it
            19           A She's with EMA Financial.                            19   with a grain of salt.
            20           Q And how were you introduced to Ms. Preston?          20      Q Okay.
            21           A She called me -- they actually had accounts at       21      A As a matter of fact, I -- it would be
            22       COR, but I don't think I ever spoke to her until after I   22   speculation on my part, but I know --
            23       left. It was -- I never spoke to her at Alpine. I          23           MR. BANKER: Well, Chris --
            24       spoke to her after I left Alpine. She called me, and       24      A -- a few of them.
            25       she was referred to me by John Paul with Inteliclear.      25           MR. BANKER: -- Chris, nobody wants you to

                                                                Page 166                                                         Page 168
             1               MR. SUSMAN: All right. Let's take a                 1       speculate. Okay.
             2           two-minute break.                                       2   BY MR. SUSMAN:
             3               THE VIDEOGRAPHER: Going off the record at           3       Q Do you know?
             4           6:13.                                                   4       A I'll tell you the ones that I know.
             5               (Recess taken from 6:13 p.m. until 6:17 p.m.)       5       Q Let's do that.
             6               THE VIDEOGRAPHER: Going back on the record at       6       A Okay. Do you know how far back it was?
             7           6:17.                                                   7       Q It's Number 10?
             8       BY MR. SUSMAN:                                              8       A I think I'm screwing up this order.
             9           Q We were talking about -- remember we had that         9          THE REPORTER: No, you're not, are you? Okay.
            10       list of the top 50 clients, top 50 customers at Alpine?    10       A Okay. I got it.
            11           A Yes.                                                 11   BY MR. SUSMAN:
            12           Q Do you know how many of those had accounts at        12       Q Got it.
            13       Vision prior to you starting there?                        13       A So I believe Auctus had an account over there.
            14           A I don't know how many. I could -- I'm happy          14   I believe GHS and Crown Bridge had an account there.
            15       to go through it real quick, if you guys want, and tell    15   PowerUp definitely had an account there. I -- again, I
            16       you which ones that I'm aware of.                          16   think LG Capital had an account there. Continuation had
            17           Q Sure.                                                17   an account there.
            18           A But I can't represent that it's a                    18       Q And all these are not correspondent accounts?
            19       comprehensive list by any stretch, though.                 19       A As far as I know, yes.
            20           Q Let me ask you this: Do you know if any of           20          That's the only ones that jump out at me.
            21       them were doing OTC business at Vision?                    21          MR. SUSMAN: All right.
            22           A Yeah.                                                22          THE WITNESS: Nope you said you were done.
            23           Q All of them?                                         23       You're done.
            24           A The -- the ones that I would identify were.          24          MR. SUSMAN: I know, right. Hold me to it.
            25           Q They were selling OTC stocks directly to             25   BY MR. SUSMAN:



                                                                                                    42 (Pages 165 to 168)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 43 of 45 PageID 1187

                                                                Page 169                                                        Page 171
             1          Q Are there any others that have opened accounts         1      A Correct.
             2       since you got there?                                        2      Q And the rest of the stuff, the attachments,
             3          A Chicago.                                               3   you didn't give a flip about, did you?
             4          Q Yep.                                                   4      A No.
             5          A I think Eagle. I think that's really recent.           5      Q All right.
             6       Blue Citi has put in an application, but it's Rob Malin.    6      A Never -- I can -- I can say I've never opened
             7       I mean, I've known him for 25 years. He doesn't have an     7   them, never looked at them.
             8       account open yet, though. I think maybe JSJ I've seen.      8      Q Okay. And then on Exhibit 6, I know that I've
             9       I guess you're asking me what I know, but --                9   cleared it up in an objection, but you've -- look at
            10          Q What you know.                                        10   Exhibit 6. And you referred to this e-mail chain, which
            11          A So I'm not sure about JSJ.                            11   began with Czarnik and this New World Fortuity Fund,
            12          Q Okay.                                                 12   L.P., revolving credit facility?
            13          A Did I tell you -- I think I said -- I told you        13      A Um-hum.
            14       guys EMA, and EROP has opened --                           14      Q And you referred to the "confidential" legend
            15          Q Wait. EMA has opened since you've been there?         15   up at the top of that exhibit on each page of the
            16          A Yes.                                                  16   exhibit; correct?
            17          Q Okay.                                                 17      A I don't -- I'm not quite following you on that
            18          A EROP opened an account. I don't think they            18   one.
            19       have done anything. I think that's -- that's it.           19      Q Do you understand that on Exhibit 6, the
            20       That's all that jumps out at me.                           20   "confidential" at the top with the underline is
            21          Q Okay. All right.                                      21   something that Hurry put on in producing this document?
            22          A Again, I'm answering it to the best of my             22      A Well, I think Jordan put it on. But, yes.
            23       knowledge.                                                 23      Q Well, Mr. Susman put it on.
            24          Q Do you know if Randy Jones opened any of these        24          So when you referred to a "confidential"
            25       accounts?                                                  25   reference, you were referring to the "confidential" up

                                                                Page 170                                                        Page 172
             1            A I don't.                                             1   at the top right-hand corner on all these pages; right?
             2               MR. SUSMAN: Okay. All right. We are done.           2       A I don't -- I just don't recall that specific
             3               THE WITNESS: Okay.                                  3   thing.
             4                     CROSS-EXAMINATION                             4       Q Okay. Well, you don't see anything in the
             5        BY MR. BANKER:                                             5   e-mail subject lines or any other confidential reference
             6            Q Okay. Just a couple of quick questions.              6   in any of these transmissions, do you?
             7               Mr. Frankel, would you pull up Exhibit 12 that      7       A I don't see a "confidential" reference, no.
             8        you testified about earlier.                               8       Q Okay.
             9               That was 10; right?                                 9          MR. SUSMAN: I would actually direct you to
            10               MR. SUSMAN: That was 10, correct.                  10       the first page where it says Confidential --
            11            A Okay.                                               11       "Confidentiality Notice."
            12        BY MR. BANKER:                                            12          MR. BANKER: Right, the standard this is only
            13            Q Okay. And you sent this e-mail to yourself?         13       intended for the recipient?
            14            A Yes.                                                14          MR. SUSMAN: Right. Right. This is
            15            Q Concerning the nonbank trustee application?         15       privileged and confidential. But other than that,
            16            A Yes.                                                16       not confidential. You're right confidential
            17            Q On October 7, 2018, and you said that you sent      17       doesn't mean what it says.
            18        this e-mail to yourself for your benefit. What were you   18   BY MR. BANKER:
            19        sending to yourself for your benefit?                     19       Q Okay. I just want to make sure you understand
            20            A The contact information for Ascensus.               20   now that the "confidential" --
            21            Q The tammyschultz@ascensus.com?                      21       A I understand the stamp at the top.
            22            A Yeah. And then there was another girl over          22       Q Okay. Good.
            23        there too.                                                23          MR. BANKER: That's all I'm asking. We are
            24            Q Okay. So you wanted the e-mail addresses;           24       done.
            25        right?                                                    25          He'll read.


                                                                                                    43 (Pages 169 to 172)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            13ba10ce-bc42-4e36-9972-30aa0e79fb15
               Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 44 of 45 PageID 1188

                                                                     Page 173                                                                   Page 175
             1              THE VIDEOGRAPHER: Going off the record at            1                    CERTIFICATE OF OATH
             2           6:26.                                                   2
             3              (The deposition ended at 6:26 p.m.)                  3     STATE OF FLORIDA
             4                                                                   4     COUNTY OF HILLSBOROUGH
                                                                                 5
             5
                                                                                 6           I, NIKI MAURINE NOOJIN, Notary Public, State
             6
                                                                                 7     of Florida, certify that CHRISTOPHER FRANKEL personally
             7                                                                   8     appeared before me on August 7, 2019, and was duly
             8                                                                   9     sworn.
             9                                                                  10
            10                                                                  11           WITNESS my hand and official seal this date:
            11                                                                  12     08/21/2019.
            12                                                                  13
            13                                                                  14     Identification:
            14                                                                  15        CHRISTOPHER FRANKEL produced Florida Driver
            15                                                                  16     License.
            16                                                                  17
                                                                                18                    ______________________________
            17
                                                                                19                    NIKI MAURINE NOOJIN
            18
                                                                                                      Notary Public
            19                                                                  20                    State of Florida
            20                                                                                        My Commission Expires 3/20/20
            21                                                                  21                    Commission No. FF 972564
            22                                                                  22
            23                                                                  23
            24                                                                  24
            25                                                                  25


                                                                     Page 174                                                                   Page 176
             1                CERTIFICATE OF REPORTER                            1              ERRATA SHEET
                                                                                 2   IN RE: THE HURRY FAMILY REVOCABLE TRUST; SCOTTSDALE
             2
                                                                                     CAPITAL ADVISORS CORPORATION; and ALPINE SECURITIES
             3      STATE OF FLORIDA                                             3   CORPORATION vs CHRISTOPHER FRANKEL
             4      COUNTY OF HILLSBOROUGH                                       4   DEPOSITION OF: CHRISTOPHER FRANKEL
                                                                                     TAKEN: 08/07/2019
             5                                                                   5
             6            I, NIKI MAURINE NOOJIN, certify that I was                 DO NOT WRITE ON TRANSCRIPT -- ENTER CHANGES HERE
                                                                                 6
             7      authorized to and did stenographically report the
                                                                                     Please sign, date and return this sheet to our office if
             8      deposition of CHRISTOPHER FRANKEL; that a review of the      7   additional lines are required for corrections, attach
             9      transcript was requested, and that the foregoing                 additional sheets.
                                                                                 8
            10      transcript, Pages 1 through 177 is a true record of the          At the time of the reading and signing of the
            11      testimony given by the witness.                              9   deposition, the following changes were noted.
            12                                                                  10   PAGE LINE CHANGE                      REASON
                                                                                11   ________________________________________________________
            13            I further certify that I am not a relative,           12   ________________________________________________________
            14      employee, attorney, or counsel of any of the parties,       13   ________________________________________________________
                                                                                14   ________________________________________________________
            15      nor am I a relative or employee of any of the parties'      15   ________________________________________________________
            16      attorney or counsel connected with the action, nor am I     16   ________________________________________________________
            17      financially interested in the action.                       17   ________________________________________________________
                                                                                18   ________________________________________________________
            18                                                                  19   ________________________________________________________
            19            Dated: 08/21/2019.                                    20   ________________________________________________________
                                                                                21   Under penalty of perjury, I declare that I have read my
            20
                                                                                     deposition and that it is true and correct, subject to
            21                  _______________________                         22   any changes in form or substance entered here.
            22                  NIKI MAURINE NOOJIN                             23
                                                                                     SIGNATURE OF DEPONENT: ________________________________
            23                                                                  24
            24                                                                       DATE: _____________________
                                                                                25
            25


                                                                                                             44 (Pages 173 to 176)
                                                                 ANTHEM REPORTING, LLC
             www.anthemreporting.com                             | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                          13ba10ce-bc42-4e36-9972-30aa0e79fb15
                 Case 8:18-cv-02869-VMC-CPT Document 116 Filed 08/23/19 Page 45 of 45 PageID 1189

                                                                            Page 177
             1    08/21/2019
             2    DAVID C. BANKER, ESQUIRE
                  Buss Ross, P.A.
             3    1801 North Highland Street
                  Tampa, Florida 33602
             4
                  Re: THE HURRY FAMILY REVOCABLE TRUST; SCOTTSDALE
             5    CAPITAL ADVISORS CORPORATION; and ALPINE SECURITIES
                  CORPORATION vs CHRISTOPHER FRANKEL
             6
                  Dear Mr. Banker:
             7
                  Please find the original errata sheet with your copy of
             8    the transcript so CHRISTOPHER FRANKEL may read and sign
                  the transcript. Please have him make whatever changes
             9    are necessary on the errata sheet and sign it. Please
                  make a copy of the errata sheet and place it in your
            10    transcript. Please then forward the original errata
                  sheet back to our office at 101 South Franklin Street,
            11    Suite 101, Tampa, Florida 33602.
            12    If the errata sheet is not signed by the witness within
                  30 days after this letter has been furnished, we will
            13    then process the transcript without a signed errata
                  sheet. If your client wishes to waive his signature,
            14    please have him sign his name at the bottom of this
                  letter and send it back to our office.
            15
                  Your prompt attention to this matter is appreciated.
            16
            17    Sincerely,
            18
                  NIKI MAURINE NOOJIN, Professional Court Reporter
            19
            20
            21    I do hereby waive my right to sign.
            22
                  CHRISTOPHER FRANKEL
            23
            24    cc: JORDAN SUSMAN, ESQUIRE
            25




                                                                                                        45 (Page 177)
                                                                         ANTHEM REPORTING, LLC
             www.anthemreporting.com                                     | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                13ba10ce-bc42-4e36-9972-30aa0e79fb15
